               PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
                           Gore, et al. v. Lee, et al., Case No. 3:19-cv-00328 (M.D. Tenn.)




                           Exhibit F
                  Deposition Transcript of K.N.




Case 3:19-cv-00328 Document 93-7 Filed 05/29/20 Page 1 of 65 PageID #: 1792
                            GORE, et al.
                                   vs.
                              LEE, et al.


                                  K.N.
                            May 12, 2020




Case 3:19-cv-00328 Document 93-7 Filed 05/29/20 Page 2 of 65 PageID #: 1793
·1     ·   · · · · · · IN THE UNITED STATES DISTRICT COURT
· ·   ··   · · · · · · FOR THE MIDDLE DISTRICT OF TENNESSEE
·2     ·   · · · · · · · · · · · ·AT NASHVILLE
· ·   ··   ________________________________________________________________
·3
· ·   ·· KAYLA GORE; L.G.; and K.N.,
·4
· ·   ·· · · · · · · Plaintiffs,
·5
· ·   ·· vs.· · · · · · · · · · · · · · Case No. 3:19-CV-00328
·6
· ·   ··   WILLIAM BYRON LEE, in his official
·7     ·   capacity as Governor of the State of
· ·   ··   Tennessee; and LISA PIERCEY, in her
·8     ·   official capacity as commissioner of the
· ·   ··   Tennessee Department of Health,
·9
· ·   ·· · · · · · · Defendants.
10     · ________________________________________________________________

11

12

13

14

15     · · · · · · · · · · · · Teleconference Deposition of:

16     · · · · · · · · · · · · K.N.

17   · · · · · · · · · · · · Taken on behalf of the Defendants
· · ·· · · · · · · · · · · · May 12, 2020
18

19

20

21
· ·   ·· ________________________________________________________________
22
· ·   ··   ·   ·   ·   ·   ·   ·   ·   ·   · · Elite Reporting Services
23     ·   ·   ·   ·   ·   ·   ·   ·   ·   ·www.elitereportingservices.com
· ·   ··   ·   ·   ·   ·   ·   ·   ·   ·   · · ·Jenny Checuga, LCR, RPR
24     ·   ·   ·   ·   ·   ·   ·   ·   ·   · · · Post Office Box 292382
· ·   ··   ·   ·   ·   ·   ·   ·   ·   ·   · ·Nashville, Tennessee 37229
25     ·   ·   ·   ·   ·   ·   ·   ·   ·   · · · · ·(615)595-0073
· ·   ··   ·   ·   ·   ·   ·   ·   ·   ·   · · · · · · · · · · · · · · · · · · · · · · · · ·1



                     Elite
      Case 3:19-cv-00328    Reporting
                         Document 93-7 Services    * (615)595-0073
                                        Filed 05/29/20 Page 3 of 65 PageID #: 1794
                           www.EliteReportingServices.com
·1      · · · · · · · · · ·A· P· P· E· A· R· A· N· C· E                  S
·2
·3      ·   For     the Plaintiffs:
·4      ·   · ·     · ·MR. PUNEET KOHLI
· ·    ··   · ·     · ·Attorney at Law
·5      ·   · ·     · ·Baker Botts L.L.P.
· ·    ··   · ·     · ·98 San Jacinto Boulevard, Suite 1500
·6      ·   · ·     · ·Austin TX 78701-4078
· ·    ··   · ·     · ·(512)322-2500
·7      ·   · ·     · ·puneet.kohli@bakerbotts.com
·8
· ·    ··   ·   ·   ·   ·MS. KATHRYN S. CHRISTOPHERSON
·9      ·   ·   ·   ·   ·Attorney at Law
· ·    ··   ·   ·   ·   ·Baker Botts L.L.P.
10      ·   ·   ·   ·   ·1001 Page Mill Road., Building One, Suite 200
· ·    ··   ·   ·   ·   ·Palo Alto, CA 94304-1007
11      ·   ·   ·   ·   ·(650)739-7500
· ·    ··   ·   ·   ·   ·kathryn.christopherson@bakerbotts.com
12
13      ·   ·   ·   ·   ·MR. OMAR GONZALEZ-PAGAN
· ·    ··   ·   ·   ·   ·Attorney at Law
14      ·   ·   ·   ·   ·Lambda Legal Defense and Education Fund, Inc.
· ·    ··   ·   ·   ·   ·120 Wall Street, 19th Floor
15      ·   ·   ·   ·   ·New York, NY 10005-3919
· ·    ··   ·   ·   ·   ·(212)809-8585
16      ·   ·   ·   ·   ·ogonzalez-pagan@lambdalegal.org
17
· ·    ··   ·   ·   ·   ·MS. TARA L. BORELLI
18      ·   ·   ·   ·   ·Attorney at Law
· ·    ··   ·   ·   ·   ·Lambda Legal Defense and Education Fund, Inc.
19      ·   ·   ·   ·   ·730 Peachtree Sreet NE., Suite 640
· ·    ··   ·   ·   ·   ·Atlanta, GA 30318-1210
20      ·   ·   ·   ·   ·(404)897-1880
· ·    ··   ·   ·   ·   ·tborelli@lambdalegal.org
21
22
23
24
25



                     Elite
      Case 3:19-cv-00328    Reporting
                         Document 93-7 Services    * (615)595-0073
                                        Filed 05/29/20 Page 4 of 65 PageID #: 1795 2
                           www.EliteReportingServices.com
·1     ·   For   the Defendants:
·2     ·   · ·   · ·MR. MATTHEW JONES
· ·   ··   · ·   · ·MS. SARA E. SEDGWICK
·3     ·   · ·   · ·MR. JAE LIM
· ·   ··   · ·   · ·Senior Assistant Attorneys General
·4     ·   · ·   · ·Herbert H. Slatery III
· ·   ··   · ·   · ·Attorney General and Reporter
·5     ·   · ·   · ·P.O. Bo 20207
· ·   ··   · ·   · ·Nashville, TN 37202-0207
·6     ·   · ·   · ·(615)532-1969
· ·   ··   · ·   · ·matt.jones@ag.tn.gov
·7     ·   · ·   · ·sara.sedgwick@ag.tn.gov
· ·   ··   · ·   · ·jae.lim@ag.tn.gov
·8
·9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25




                 Elite
  Case 3:19-cv-00328    Reporting
                     Document 93-7 Services    * (615)595-0073
                                    Filed 05/29/20 Page 5 of 65 PageID #: 1796 3
                       www.EliteReportingServices.com
·1     · · · · · · · · · · I· N· D· E               X

·2   · · · · · · · · · · · · · · · · · · · · · · · ·Page
· · ··Examination
·3   ·By Mr. Jones· · · · · · · · · · · · · · · · · · ·8

·4

·5

·6
· · ·· · · · · · · · ·E· X· H· I· B· I· T S
·7
· · ·· · · · · · · · · · · · · · · · · · · · · · · ·Page
·8
· · ··Exhibit No. 1· · · · · · · · · · · · · · · · · ·12
·9   · · · ·Amended Complaint

10   ·Exhibit No. 2· · · · · · · · · · · · · · · · · ·12
· · ·· · · ·Declaration of K.N.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20 Page 6 of 65 PageID #: 1797 4
                          www.EliteReportingServices.com
·1     · · · · · ·S· T· I· P· U· L· A· T· I· O· N                S
·2
·3
·4     · · · · ·The teleconference deposition of K.N. was
·5     ·taken by counsel for the Defendants, with all
·6     ·participants appearing at their respective locations,
·7     ·on May 12, 2020, for all purposes under the Federal
·8     ·Rules of Civil Procedure.
·9     · · · · ·All formalities as to caption, notice,
10     ·statement of appearance, et cetera, are waived.· All
11     ·objections, except as to the form of the questions,
12     ·are reserved to the hearing, and that said deposition
13     ·may be read and used in evidence in said cause of
14     ·action in any trial thereon or any proceeding herein.
15     · · · · ·It is agreed that JENNIFER CHECUGA, LCR, RPR,
16     ·and Court Reporter for the State of Tennessee, may
17     ·swear the witness, and that the reading and signing
18     ·of the completed deposition by the witness are not
19     ·waived.
20
21
22
23
24
25



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20 Page 7 of 65 PageID #: 1798 5
                          www.EliteReportingServices.com                           YVer1f
·1     · · · · · · · · · · · ·*· ·*· ·*

·2     · · · · · · ·MR. JONES:· I am Matt Jones, District                                   01:14:13

·3     ·Attorney General of the State of Tennessee.· I am                                   01:14:15

·4     ·joined today by my colleagues, Sara Sedgwick and Jae                                01:14:19

·5     ·Lim, both representing the Defendants.· And Puneet,                                 01:14:25

·6     ·if you want to introduce everyone or they want to try                               01:14:28

·7     ·to introduce themselves.                                                            01:14:33

·8     · · · · · · ·MR. KOHLI:· Sure.· So I am Puneet Kohli                                 01:14:35

·9     ·on behalf of the Plaintiffs.· I'll be the one making                                01:14:38

10     ·the objections on the record.· I think I'll let                                     01:14:41

11     ·people just introduce themselves.                                                   01:14:44

12     · · · · · · ·MS. BORELLI:· This is Tara Borelli with                                 01:14:50

13     ·Lambda Legal, also on behalf of the Plaintiffs.                                     01:15:03

14     · · · · · · ·MR. GONZALEZ-PAGAN:· This is Omar                                       01:15:24

15     ·Gonzalez-Pagan with Lambda Legal on behalf of the                                   01:15:26

16     ·Plaintiffs.                                                                         01:15:27

17     · · · · · · ·MR. JONES:· Great.· Thank you.· Kathryn?                                01:15:28

18     · · · · · · ·MS. CHRISTOPHERSON:· This is Kathryn                                    01:15:29

19     ·Christopherson with Baker Botts on behalf of the                                    01:15:32

20     ·Plaintiffs.                                                                         01:15:35

21     · · · · · · ·MR. JONES:· So it looks like everyone is                                01:15:45

22     ·logged in, so -- and it looks like everyone is muted                                01:15:48

23     ·except myself and Puneet and the witness.· So just a                                01:15:50

24     ·couple of housekeeping matters before we get started.                               01:15:56

25     · · · · · · ·One, we have a stipulation that the                                     01:16:00



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20 Page 8 of 65 PageID #: 1799 6
                          www.EliteReportingServices.com                           YVer1f
·1     ·witness can be sworn remotely, as if she was sworn in                               01:16:04

·2     ·person, and all objections are reserved except as to                                01:16:09

·3     ·form.                                                                               01:16:14

·4     · · · · · · ·A couple things for counsel and just for                                01:16:17

·5     ·the witness's benefit before we get started.                                        01:16:18

·6     ·Obviously, we're doing this by video conference and                                 01:16:22

·7     ·there's a little bit of a delay between when words                                  01:16:26

·8     ·are spoken and when the sound actually comes through.                               01:16:30

·9     ·So I will do my best to speak slowly and clearly.                                   01:16:35

10     ·I'm using my headphones, so it's a little weird for                                 01:16:39

11     ·me to hear the voice in my head, but I'm trying, but                                01:16:43

12     ·it'll cut down on feedback.                                                         01:16:46

13     · · · · · · ·And also, after I ask a question, if the                                01:16:48

14     ·witness would give Puneet an opportunity to make an                                 01:16:55

15     ·objection, if he does object, that's just for the                                   01:16:59

16     ·record.· And unless he instructs you not to answer,                                 01:17:01

17     ·you can go ahead and answer the question after he                                   01:17:05

18     ·poses his objection.· And then I will likewise try to                               01:17:08

19     ·do my best to not begin speaking again until you've                                 01:17:14

20     ·completed your answer.· But if you need additional                                  01:17:17

21     ·time to clarify something, just let me know.                                        01:17:24

22     ·Obviously, we're here under a little bit trying                                     01:17:27

23     ·circumstances, but we'll do our best.                                               01:17:31

24     · · · · · · ·Puneet, do you have anything to add                                     01:17:34

25     ·before we swear the witness?                                                        01:17:38



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20 Page 9 of 65 PageID #: 1800 7
                          www.EliteReportingServices.com                           YVer1f
·1      · · · · · · ·MR. KOHLI:· Yeah.· I think I just want to                              01:17:38

·2      ·go ahead and make a standing objection if you agree                                01:17:39

·3      ·to omit the disputed terms of art of biological sex,                               01:17:43

·4      ·gender, you know, dysphoria, things like that which                                01:17:45

·5      ·would cause needless trigger.· Do you agree to a                                   01:17:48

·6      ·standing objection?                                                                01:17:54

·7      · · · · · · ·MR. JONES:· Yes.· I believe that                                       01:17:54

·8      ·objection has been made throughout the depositions,                                01:17:56

·9      ·so I understand the objection.                                                     01:17:58

10      · · · · · · ·MR. KOHLI:· Okay.· Sounds good.                                        01:18:00

11      · · · · · · ·MR. JONES:· So if the court reporter                                   01:18:04

12      ·could swear in the witness.                                                        01:18:07

13

14      · · · · · · · · · · · *· ·*· ·*
15      · · · · · · · · · · · · ·K.N.,
16      ·was called as a witness, and having first been duly
17      ·sworn, testified as follows:
18

19      · · · · · · · · · · ·EXAMINATION

20      ·QUESTIONS BY MR. JONES:
21      ·Q.· · · Okay.· I introduced myself previously.· My                                 01:18:24

22      ·name is Matt Jones.· I'm a district attorney general.                              01:18:27

23      ·I'll be asking you questions today.· I understand                                  01:18:31

24      ·that you're proceeding as a plaintiff in this case                                 01:18:34

25      ·under a pseudonym by initials, and so this will be                                 01:18:37



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20 Page 10 of 65 PageID #: 18018
                           www.EliteReportingServices.com                          YVer1f
·1      ·redacted, but I would ask you to go ahead and                                      01:18:43

·2      ·identify yourself by your full name.                                               01:18:46

·3      ·A.· · · My full name is K.N.                                                       01:18:47

·4      ·Q.· · · Right.· And I'm not trying to be rude, I'll                                01:18:55

·5      ·just try not to use your name just so the court                                    01:18:58

·6      ·reporter doesn't have to redact that.· I'm not being                               01:19:01

·7      ·rude by not using your name, just wanted you to be                                 01:19:06

·8      ·aware of that.                                                                     01:19:10

·9      ·A.· · · Thank you.                                                                 01:19:11

10      ·Q.· · · Have you ever been in a deposition before?                                 01:19:11

11      ·A.· · · No, I have not.                                                            01:19:15

12      ·Q.· · · Okay.· Well, let me just explain.· This is                                 01:19:16

13      ·our one and only opportunity to ask you questions                                  01:19:20

14      ·about your allegations in this lawsuit and kind of                                 01:19:25

15      ·the background of your life as it were.                                            01:19:30

16      · · · · ·Again, if we can just try to cooperate with                                01:19:37

17      ·each other.· I know it's a little unusual because I'm                              01:19:41

18      ·not looking at the screen -- I'll be in a different                                01:19:44

19      ·screen.· So just let me know if there's something you                              01:19:47

20      ·don't understand, if you need me to clarify a                                      01:19:50

21      ·question, I'll be happy to do that.· Fair enough?                                  01:19:52

22      ·A.· · · Okay.                                                                      01:19:55

23      ·Q.· · · Great.                                                                     01:19:56

24      · · · · ·And you've given me your name.· And do I                                   01:19:59

25      ·understand correctly that you live in                              ?               01:20:03



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20 Page 11 of 65 PageID #: 18029
                           www.EliteReportingServices.com                          YVer1f
·1      ·A.· · · Yes, I do.                                                                01:20:07

·2      ·Q.· · · How long have you been in                             ?                   01:20:08

·3      ·A.· · · I have lived in                           since late                      01:20:13

·4      ·2012.                                                                             01:20:18

·5      ·Q.· · · And you are a software engineer?                                          01:20:20

·6      ·A.· · · Yes, I am.                                                                01:20:27

·7      ·Q.· · · Are you employed or are you an independent                                01:20:29

·8      ·contractor?                                                                       01:20:33

·9      ·A.· · · I'm employed.                                                             01:20:34

10      ·Q.· · · And how long have you been employed with that                             01:20:39

11      ·same employer?                                                                    01:20:42

12      ·A.· · · I have been at my current employer since                                  01:20:43

13      ·October of 2019.                                                                  01:20:55

14      ·Q.· · · October 2019?· I'm sorry, you kind of broke                               01:20:56

15      ·up.                                                                               01:21:01

16      ·A.· · · Yes, October 2019.                                                        01:21:01

17      ·Q.· · · Okay.· And prior to that, were you employed                               01:21:03

18      ·by another employer?                                                              01:21:07

19      ·A.· · · Yes, I was.                                                               01:21:09

20      ·Q.· · · How long were you in that previous job?                                   01:21:12

21      ·A.· · · I don't remember the exact amount of time,                                01:21:20

22      ·but it was a year and a few months.                                               01:21:25

23      ·Q.· · · How many employers have you had since you                                 01:21:28

24      ·moved to                       in 2012?                                           01:21:36

25      ·A.· · · Six.                                                                      01:21:39



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            10
                                                      Page 12 of 65 PageID #: 1803
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · And are you married?                                                      01:22:03

·2      ·A.· · · No.                                                                       01:22:09

·3      ·Q.· · · Are you currently in a relationship with                                  01:22:12

·4      ·anyone?                                                                           01:22:16

·5      ·A.· · · Yes.                                                                      01:22:17

·6      ·Q.· · · Your person that you're in a relationship                                 01:22:20

·7      ·with, what is their gender identity?                                              01:22:34

·8      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:22:38

·9      ·BY MR. JONES:                                                                     01:22:41

10      ·Q.· · · You may answer.                                                           01:22:41

11      ·A.· · · She is female.                                                            01:22:47

12      ·Q.· · · Is she transgender female or is she cisgender                             01:22:49

13      ·female?                                                                           01:22:56

14      ·A.· · · She is transgender female.                                                01:22:58

15      ·Q.· · · How long have you been in a relationship?                                 01:23:09

16      ·A.· · · Since March 2018.                                                         01:23:16

17      ·Q.· · · Now, I provided your counsel with two                                     01:23:28

18      ·exhibits that I am going to be referring to today.                   I            01:23:40

19      ·provided those to the court reporter, as well.                                    01:23:45

20      · · · · ·Did you get those two documents and do you                                01:23:49

21      ·have them there with you?                                                         01:23:51

22      ·A.· · · Can you be more specific?                                                 01:23:53

23      ·Q.· · · Yes.· The first exhibit that I identified is                              01:23:57

24      ·the amended complaint.                                                            01:24:03

25      ·A.· · · Yes, I have the amended complaint.                                        01:24:13



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            11
                                                      Page 13 of 65 PageID #: 1804
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · Okay.· And if you would look down in the                                  01:24:15

·2      ·amended complaint to Paragraph 148, which I believe                               01:24:19

·3      ·is on Page 29.                                                                    01:24:24

·4      ·A.· · · Okay.· I have it.                                                         01:24:41

·5      ·Q.· · · And from Paragraph 148 to -- scrolling down                               01:24:44

·6      ·through Paragraph 170, a plaintiff identified as                                  01:24:52

·7      ·K.N.; is it your understanding that that K.N. refers                              01:24:59

·8      ·to you?                                                                           01:25:02

·9      ·A.· · · Yes.                                                                      01:25:03

10      ·Q.· · · Okay.· And the second document that I                                     01:25:07

11      ·identified is titled Declaration of K.N. in Support                               01:25:12

12      ·of Plaintiff's Motion for Summary Judgement.· Do you                              01:25:18

13      ·have that document in front of you?                                               01:25:21

14      ·A.· · · Yes.· This would be Exhibit 6?                                            01:25:23

15      ·Q.· · · Yes, Exhibit 6 to the motion for summary                                  01:25:29

16      ·judgement, but it will be Exhibit 2 to the deposition                             01:25:31

17      ·today.                                                                            01:25:34

18      · · · · ·And looking down at Page 4, does that appear                              01:25:36

19      ·to be a document that you signed or initialled on the                             01:25:40

20      ·27th of February, 2020?                                                           01:25:45

21      ·A.· · · Yes.                                                                      01:25:50

22      ·Q.· · · Great.                                                                    01:25:52

23      · · · · · · ·(WHEREUPON, documents were marked as                                  01:25:52

24      ·Exhibit Number 1 and Exhibit Number 2.)
25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            12
                                                      Page 14 of 65 PageID #: 1805
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. JONES:

·2      ·Q.· · · And if you'll just kind of keep those in                                  01:25:53

·3      ·front of you, I'm going to try to use those documents                             01:25:55

·4      ·as sort of a roadmap for what I'm going to discuss                                01:25:59

·5      ·with you today, okay?                                                             01:26:04

·6      ·A.· · · Okay.                                                                     01:26:05

·7      ·Q.· · · So according to Exhibit 2, which I'll call                                01:26:07

·8      ·the affidavit of declaration, says you were born and                              01:26:15

·9      ·raised in                , Tennessee; is that correct?                            01:26:20

10      ·A.· · · Yes.                                                                      01:26:23

11      ·Q.· · · And how long did you live in                         ,                    01:26:27

12      ·Tennessee?                                                                        01:26:32

13      ·A.· · · I lived there full time until I was 16.                                   01:26:34

14      ·After 16, I believe that was still my residence until                             01:26:53

15      ·I was 18 or 19.· I forget -- at some point, I went to                             01:27:00

16      ·college and I forget what my legal residence was.                                 01:27:05

17      ·Q.· · · Where did you move when you were 16?                                      01:27:08

18      ·A.· · · I went to a boarding school.                                              01:27:12

19      ·Q.· · · Where was that located?                                                   01:27:18

20      ·A.· · · That was located in                           .                           01:27:20

21      ·Q.· · · Was it a coed boarding school for a single                                01:27:26

22      ·sex boarding school?                                                              01:27:38

23      ·A.· · · It was coed.                                                              01:27:43

24      ·Q.· · · And prior to going to that boarding school in                             01:27:44

25                        , where did you go to school in                                  01:27:48



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            13
                                                      Page 15 of 65 PageID #: 1806
                           www.EliteReportingServices.com                         YVer1f
·1      ·       ?                                                                          01:27:53

·2      ·A.· · · I went to the                       public school system.                 01:27:53

·3      ·I was at                                .                                         01:28:01

·4      ·Q.· · · Let's kind of separate those two.· The                                    01:28:06

·5      ·                         let's talk about it first.                               01:28:13

·6      · · · · ·When you were at                                     , did                01:28:17

·7      ·you participate in any extracurricular activities at                              01:28:23

·8      ·the school?                                                                       01:28:27

·9      ·A.· · · Yes, I believe I did; however -- yes, I did.                              01:28:36

10      ·Q.· · · Okay.· What were those?                                                   01:28:50

11      · · · · · · ·MR. KOHLI:· Could you repeat the                                      01:28:51

12      ·question?· I didn't hear that.                                                    01:28:53

13      ·BY MR. JONES:                                                                     01:28:53

14      ·Q.· · · I just said, what were those?                                             01:28:56

15      ·A.· · · I was a member of the Young Democrats.                 I                  01:29:01

16      ·don't remember too well what I was involved with.                    I            01:29:07

17      ·may have been involved in that.                                                   01:29:09

18      ·Q.· · · Did you date while you were at                                            01:29:26

19               ?                                                                         01:29:31

20      · · · · · · ·MR. KOHLI:· I'm sorry, I didn't hear you.                             01:29:31

21      ·Could you repeat the question?                                                    01:29:31

22      · · · · · · ·MR. JONES:· Yes, I asked if he dated --                               01:29:34

23      ·or she dated, I'm sorry, if she dated when she was in                             01:29:36

24      ·high school.                                                                      01:29:39

25      · · · · · · ·THE WITNESS:· No, I did not.                                          01:29:40



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            14
                                                      Page 16 of 65 PageID #: 1807
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. JONES:                                                                     01:29:41

·2      ·Q.· · · And onto the boarding school in                                           01:29:41

·3                        , did you engage in extracurricular                              01:29:47

·4      ·activities there?                                                                 01:29:50

·5      ·A.· · · No; however, the school had programming that                              01:30:01

·6      ·would have educational material that could have                                   01:30:12

·7      ·been --                                                                           01:30:17

·8      · · · · · · ·THE REPORTER:· I'm sorry, can you please                              01:30:17

·9      ·repeat your answer?                                                               01:30:18

10      · · · · · · ·THE WITNESS:· No, because I would                                     01:30:24

11      ·consider any activities outside of academic materials                             01:30:26

12      ·to be part of the overall school.                                                 01:30:32

13      ·BY MR. JONES:                                                                     01:30:34

14      ·Q.· · · I understand.                                                             01:30:35

15      · · · · ·And was there any -- well, what was the                                   01:30:35

16      ·purpose of you going to the boarding school in                                    01:30:40

17                          as opposed to staying at the public                            01:30:43

18      ·school in                ?                                                        01:30:46

19      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:30:52

20      ·BY MR. JONES:                                                                     01:30:56

21      ·Q.· · · You can answer.                                                           01:30:56

22      ·A.· · · Could you be more specific?                                               01:30:58

23      ·Q.· · · Sure.· For example, was it purely academic                                01:30:59

24      ·reasons or were there any other reasons that you went                             01:31:03

25      ·to -- moved away from home to go to boarding school?                              01:31:08



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            15
                                                      Page 17 of 65 PageID #: 1808
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:31:17

·2      · · · · · · ·THE WITNESS:· The school program was                                  01:31:35

·3      ·therapeutic in nature.·                                                           01:31:37

·4                                                                                         01:31:42

·5                                                                                         01:31:46

·6                                                                                         01:31:53

·7                                                                                         01:31:56

·8                                                                                         01:32:00

·9                                                                                         01:32:06

10                                                                                         01:32:09

11                                                                                         01:32:15

12      ·BY MR. JONES:                                                                     01:32:18

13      ·Q.· · · And so that leads me to Exhibit 2, the                                    01:32:18

14      ·affidavit or the declaration.· Paragraph 6, it                                    01:32:23

15      ·states, "Although I did not identify as transgender                               01:32:29

16      ·until my adulthood, I was always uncomfortable with                               01:32:34

17      ·my assigned gender at birth."                                                     01:32:37

18      · · · · ·Did I read that correctly?                                                01:32:40

19      ·A.· · · Yes.                                                                      01:32:41

20      ·Q.· · · And my question is if you could explain what                              01:32:46

21      ·you mean by uncomfortable and whether -- well, if you                             01:32:50

22      ·could just explain that.                                                          01:32:56

23      ·A.· · · I would say I never really felt any                                       01:32:59

24      ·connection to the gender identity that I was assigned                             01:33:13

25      ·at birth.· I felt it was largely pushed upon me by                                01:33:17



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            16
                                                      Page 18 of 65 PageID #: 1809
                           www.EliteReportingServices.com                         YVer1f
·1      ·others.· And when I began expressing in more                                      01:33:23

·2      ·effeminate ways, I was harassed by both children and                              01:33:27

·3      ·adults.· I felt a great deal of discomfort and I felt                             01:33:35

·4      ·a great need to hide who I was and I felt a great                                 01:33:40

·5      ·deal of uncertainty then of who I was.                                            01:33:45

·6      ·Q.· · · And did that change at all after you moved to                             01:33:49

·7      ·the boarding school?                                                              01:33:55

·8      ·A.· · · I would say that the boarding school removed                              01:33:57

·9      ·me from an environment that was in some ways much                                 01:34:10

10      ·more hateful and negative towards me.                                             01:34:14

11      · · · · ·On the other hand, I was forced to do things                              01:34:22

12      ·in order to conform for fear of being made homeless                               01:34:23

13      ·or sent to more restrictive programs, such as cut my                              01:34:27

14      ·hair.· And I felt a lot of activities at the boarding                             01:34:33

15      ·school were designed to make me conform to a certain                              01:34:39

16      ·gender that were less effeminate and...                                           01:34:45

17      ·Q.· · · So at that time, I believe you testified that                             01:34:56

18      ·your parents decided to send you to the boarding                                  01:35:06

19      ·school.· Were your parents being supportive of you at                             01:35:12

20      ·that time?                                                                        01:35:18

21      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:35:18

22      · · · · · · ·THE WITNESS:· Can you explain what you                                01:35:30

23      ·mean more?                                                                        01:35:33

24      ·BY MR. JONES:                                                                     01:35:33

25      ·Q.· · · Yes.· Did you think your parents were being                               01:35:33



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            17
                                                      Page 19 of 65 PageID #: 1810
                           www.EliteReportingServices.com                         YVer1f
·1      ·supportive and trying to help you with, I think you                               01:35:35

·2      ·called it the uncomfortable or the social anxiety                                 01:35:39

·3      ·issues you were having?                                                           01:35:45

·4      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:35:47

·5      · · · · · · ·THE WITNESS:· I'm not my parents.                 I                   01:35:56

·6      ·can't speak for them.· I do not think it was                                      01:35:58

·7      ·necessarily the form of support that I needed at that                             01:36:01

·8      ·time.                                                                             01:36:05

·9      ·BY MR. JONES:                                                                     01:36:05

10      ·Q.· · · Are your parents still alive?                                             01:36:05

11      ·A.· · · Yes.                                                                      01:36:11

12      ·Q.· · · And do they still live in                        ?                        01:36:12

13      ·A.· · · Yes, I believe so.                                                        01:36:15

14      ·Q.· · · Okay.· Do you still talk to them?                                         01:36:20

15      ·A.· · · Infrequently.· I'm in a little bit of contact                             01:36:25

16      ·with them.                                                                        01:36:32

17      ·Q.· · · Do you have any siblings?                                                 01:36:33

18      ·A.· · · No, I do not.                                                             01:36:35

19      ·Q.· · · And I don't think I asked this question about                             01:36:42

20      ·the boarding school.                                                              01:36:53

21      · · · · ·After you moved to the boarding school --                                 01:36:54

22      ·first of all, did you complete high school at the                                 01:37:00

23      ·boarding school?                                                                  01:37:03

24      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:37:03

25      · · · · · · ·THE WITNESS:· Can you be more specific?                               01:37:08



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            18
                                                      Page 20 of 65 PageID #: 1811
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. JONES:                                                                     01:37:09

·2      ·Q.· · · Did you graduate from there?                                              01:37:09

·3      ·A.· · · Yes.                                                                      01:37:11

·4      ·Q.· · · That time that you were at the boarding                                   01:37:12

·5      ·school, did you date?                                                             01:37:17

·6      ·A.· · · No.                                                                       01:37:19

·7      ·Q.· · · After you graduated the boarding school, did                              01:37:25

·8      ·you go back to                  ?                                                 01:37:57

·9      ·A.· · · Yes, I did.· For the next two summers, I had                              01:37:59

10      ·an internship at                                              .                   01:38:11

11      ·Q.· · · And so when did you start college?                                        01:38:11

12      · · · · · · ·THE REPORTER:· I'm sorry.· Where did he                               01:38:11

13      ·have internship at?                                                               01:38:11

14      · · · · · · ·THE WITNESS:· I had a -- I was in -- in a                             01:38:28

15      ·program, an internship program of sorts at                                        01:38:28

16                                .                                                        01:38:32

17      ·BY MR. JONES:                                                                     01:38:35

18      ·Q.· · · And you said that was during the summers.                                 01:38:35

19      ·What did you do for the rest of the time?                                         01:38:38

20      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:38:46

21      · · · · · · ·THE WITNESS:· Can you clarify that?                                   01:38:48

22      ·BY MR. JONES:                                                                     01:38:51

23      ·Q.· · · Yeah, I believe you said -- and I may have                                01:38:52

24      ·misheard, but I believe you said that you had an                                  01:38:54

25      ·internship for two summers at                             .                       01:38:58



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            19
                                                      Page 21 of 65 PageID #: 1812
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · ·What did you do during the time that was not                              01:39:00

·2      ·summer?                                                                           01:39:03

·3      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:39:05

·4      · · · · · · ·THE WITNESS:· I'm not sure what time                                  01:39:07

·5      ·period you're referring to.                                                       01:39:10

·6      ·BY MR. JONES:                                                                     01:39:12

·7      ·Q.· · · Okay.· So after you moved back to                                         01:39:12

·8      ·after graduating high school, did you have an                                     01:39:15

·9      ·internship that following summer?                                                 01:39:19

10      ·A.· · · Yes.                                                                      01:39:22

11      ·Q.· · · How long was that internship?                                             01:39:24

12      ·A.· · · I don't recall the full length of the                                     01:39:26

13      ·program, but it was most of my summer.                                            01:39:33

14      ·Q.· · · Okay.· And then after that ended for most of                              01:39:35

15      ·the summer, what did you do then?· Were you employed                              01:39:40

16      ·or did you go back to school?                                                     01:39:44

17      ·A.· · · First summer -- after the first summer, I                                 01:39:46

18      ·started school.· And the next summer after my first                               01:39:52

19      ·year of college, I went back to school.                                           01:39:55

20      ·Q.· · · Okay.· So you started college after that                                  01:39:57

21      ·first summer internship?                                                          01:40:03

22      ·A.· · · Yes.                                                                      01:40:06

23      ·Q.· · · Where?                                                                    01:40:10

24      ·A.· · ·                                                                           01:40:11

25      ·Q.· · · And your declaration states that you attended                             01:40:17



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            20
                                                      Page 22 of 65 PageID #: 1813
                           www.EliteReportingServices.com                         YVer1f
·1                                        , but you studied computer                       01:40:43

·2      ·science.                                                                          01:40:49

·3      · · · · ·Did you graduate from                                                     01:40:49

·4                                                                                         01:40:51

·5      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:40:55

·6      · · · · · · ·THE WITNESS:· Could you be more specific?                             01:40:57

·7      ·BY MR. JONES:                                                                     01:41:07

·8      ·Q.· · · Yes.· Did you receive a degree from                                       01:41:08

·9                                   ?                                                     01:41:11

10      ·A.· · · No, I did not.                                                            01:41:12

11      ·Q.· · · Do you have any college degrees?                                          01:41:16

12      ·A.· · · No, I do not.                                                             01:41:26

13      ·Q.· · · How long were you at                                                      01:41:36

14                 ?                                                                       01:41:38

15      ·A.· · · I don't remember exact terms, but I was there                             01:41:39

16      ·for three years.                                                                  01:41:52

17      ·Q.· · · Was there any reason that you did not                                     01:41:53

18      ·complete your degree at                                          ?                01:42:01

19      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:42:07

20      · · · · · · ·THE WITNESS:· Can you be more specific?                               01:42:10

21      ·BY MR. JONES:                                                                     01:42:11

22      ·Q.· · · Yes.· Why did you decide to leave                                         01:42:12

23                                    before obtaining a degree?                           01:42:16

24      ·A.· · · I don't have a great recollection of exactly                              01:42:25

25      ·what my reasonings were.· The basics were that I was                              01:42:42



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            21
                                                      Page 23 of 65 PageID #: 1814
                           www.EliteReportingServices.com                         YVer1f
·1      ·really in a -- I was not doing well emotionally.                  I               01:42:45

·2      ·just did not feel like I was fitting well into the                                01:42:51

·3      ·environment.· And I felt like a lot of these issues                               01:42:53

·4      ·around gender were beginning to express themselves                                01:42:56

·5      ·more.                                                                             01:42:59

·6      · · · · ·I didn't have a great sense of who I was.                  I              01:43:01

·7      ·was struggling to keep my life together.· It's a very                             01:43:04

·8      ·intense academic environment, and I was finding that                              01:43:09

·9      ·I had enough skills in engineering and business                                   01:43:13

10      ·administration that I would be able to have a career                              01:43:20

11      ·without finishing the program.                                                    01:43:24

12      ·Q.· · · And so, what year -- and I'm just trying to                               01:43:26

13      ·get a time frame in my head without doing the math.                               01:43:30

14      ·I'm terrible at that.· What year was it that you left                             01:43:34

15      ·                                 ?                                                01:43:37

16      ·A.· · · I believe it was in 2009.                                                 01:43:39

17      ·Q.· · · Okay.· So you testified that you moved to                                 01:43:49

18                    in 2012.· Where did you live from 2009 to                            01:43:57

19      ·2012?                                                                             01:44:01

20      ·A.· · · I continued to live in                    .                               01:44:02

21      ·Q.· · · Did you live in                   until you moved to                      01:44:07

22      ·                 ?                                                                01:44:14

23      ·A.· · · Yes, I did.                                                               01:44:16

24      ·Q.· · · And did you have                         driver's                         01:44:20

25      ·license?                                                                          01:44:22



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            22
                                                      Page 24 of 65 PageID #: 1815
                           www.EliteReportingServices.com                         YVer1f
·1      ·A.· · · No, I did not.                                                            01:44:22

·2      ·Q.· · · Okay.· Did you continue -- did you have a                                 01:44:28

·3      ·driver's license while you lived in                      ?                        01:44:31

·4      ·A.· · · Yes, I did.                                                               01:44:36

·5      ·Q.· · · What state issued that driver's license?                                  01:44:37

·6      ·A.· · · Tennessee.                                                                01:44:40

·7      ·Q.· · · Okay.· I'm looking back at Paragraph 6 of                                 01:44:43

·8      ·your declaration.· The next sentence after the one I                              01:45:05

·9      ·read previously says, "Following a lengthy internal                               01:45:10

10      ·process of accepting my gender identity, I fully                                  01:45:14

11      ·recognized myself in 2016 and I am transgender."                                  01:45:18

12      · · · · ·If you could, please explain what that                                    01:45:24

13      ·lengthy internal process of accepting your gender                                 01:45:27

14      ·identity involved.                                                                01:45:31

15      ·A.· · · I would say it was on a lot of fronts.· One,                              01:45:37

16      ·I didn't really understand what it meant to be                                    01:45:45

17      ·transgender.· I did not know any details of                                       01:45:51

18      ·transition, and I had only negative ideas that I had                              01:45:54

19      ·gained just from media and other sources that                                     01:46:04

20      ·generally portray trans people to be very fairly                                  01:46:06

21      ·negative.· So it's impossible to have a future with a                             01:46:11

22      ·whole lot of negative stereotypes.                                                01:46:14

23      · · · · ·I would say, too, I had a great deal of                                   01:46:16

24      ·personal shame and fear around expressing myself in                               01:46:20

25      ·any way that was effeminate, particularly given my                                01:46:25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            23
                                                      Page 25 of 65 PageID #: 1816
                           www.EliteReportingServices.com                         YVer1f
·1      ·childhood.· I had put up a few walls in adulthood in                              01:46:29

·2      ·order to survive, and I felt a great deal of fear of                              01:46:33

·3      ·adjusting those at all.                                                           01:46:40

·4      · · · · ·I was also recognizing that I was in a great                              01:46:43

·5      ·deal of personal pain and I was -- as I moved into                                01:46:46

·6      ·adulthood further, I was seeing that more clearly.                                01:46:49

·7      ·And I was seeing that I was struggling in many                                    01:46:55

·8      ·aspects of my personal life and that the only thing                               01:46:57

·9      ·that was meaningful to me was my career.                                          01:47:00

10      · · · · ·I began personally expressing myself more at                              01:47:05

11      ·home in feminine ways.· I would dress when I was                                  01:47:13

12      ·alone and I began to avoid people more, simply                                    01:47:16

13      ·because I was uncomfortable.· It was like I was                                   01:47:21

14      ·wearing a mask in public.                                                         01:47:28

15      · · · · ·I eventually was coming to a point of                                     01:47:32

16      ·accepting the difficulties of transition and to                                   01:47:39

17      ·accepting myself as transgender being what ultimately                             01:47:43

18      ·happens.                                                                          01:47:50

19      ·Q.· · · And the next paragraph is, "Around that same                              01:47:53

20      ·time in 2016, my mental health provider diagnosed me                              01:48:00

21      ·with gender dysphoria."                                                           01:48:07

22      · · · · ·My question is, when did you first start to                               01:48:10

23      ·see a mental health provider?                                                     01:48:15

24      ·A.· · · Can you be more specific?                                                 01:48:18

25      ·Q.· · · Sure.· Well, let's start with that mental                                 01:48:24



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            24
                                                      Page 26 of 65 PageID #: 1817
                           www.EliteReportingServices.com                         YVer1f
·1      ·health provider, because you seem to refer to one                                 01:48:31

·2      ·mental health provider that you were seeing at least                              01:48:35

·3      ·in 2016.                                                                          01:48:37

·4      · · · · ·How long -- when did you first see that                                   01:48:39

·5      ·mental health provider?                                                           01:48:43

·6      ·A.· · · I first started seeing her in 2016.· I was                                01:48:45

·7      ·beginning -- I was avoidant of medical professionals                              01:48:56

·8      ·in general before that time, given my childhood                                   01:49:01

·9      ·experiences, particularly with therapists.· And I was                             01:49:04

10      ·seeing that I was likely trans at that time and                                   01:49:07

11      ·wanted to pursue treatment and understand the                                     01:49:13

12      ·dysphoria that I was feeling.                                                     01:49:19

13      · · · · ·I saw her in early 2016 and I saw her for --                              01:49:21

14      ·I forget the full term, but a few months before I                                 01:49:28

15      ·fully had that diagnosis.                                                         01:49:31

16      ·Q.· · · And what was your previous experience with                                01:49:32

17      ·therapists?                                                                       01:49:36

18      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:49:37

19      · · · · · · ·THE WITNESS:· Can you be more specific?                               01:49:38

20      ·BY MR. JONES:                                                                     01:49:42

21      ·Q.· · · Yes.· You just testified that you were                                    01:49:43

22      ·sceptical of medical professionals because of your                                01:49:47

23      ·prior history with therapists.· And I'm just                                      01:49:51

24      ·wondering what that history was, if you could                                     01:49:54

25      ·explain.                                                                          01:49:58



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            25
                                                      Page 27 of 65 PageID #: 1818
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:50:00

·2      · · · · · · ·THE WITNESS:· It was largely around my                                01:50:02

·3      ·childhood experiences before I went to the boarding                               01:50:11

·4      ·school and at that boarding school, which was                                     01:50:15

·5      ·intended to be therapeutic.                                                       01:50:18

·6      ·BY MR. JONES:                                                                     01:50:20

·7      ·Q.· · · At what age did you start seeing a therapist?                             01:50:21

·8      ·A.· · · I don't recall exactly, but I believe it                                  01:50:25

·9      ·would have been when I was 12 or 13.                                              01:50:36

10      ·Q.· · · And at that time, when you started seeing                                 01:50:40

11      ·this therapist around 12 or 13, did any therapist                                 01:50:50

12      ·give you any sort of diagnosis of the issues you were                             01:50:58

13      ·having?                                                                           01:51:11

14      ·A.· · · Yes, I received a number of diagnoses.                 I                  01:51:12

15      ·think the most central ones were social anxiety,                                  01:51:27

16      ·general anxiety disorder, and depression.                                         01:51:31

17      ·Q.· · · And I'm not talking about a medical                                       01:51:44

18      ·diagnosis, but just of your experience.· Do you                                   01:51:50

19      ·believe that the social anxiety, general anxiety                                  01:51:56

20      ·disorder and/or depression related to your later                                  01:52:01

21      ·diagnosis of gender dysphoria?                                                    01:52:07

22      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:52:10

23      · · · · · · ·THE WITNESS:· What do you mean by                                     01:52:12

24      ·related?                                                                          01:52:21

25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            26
                                                      Page 28 of 65 PageID #: 1819
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. JONES:                                                                     01:52:23

·2      ·Q.· · · Well, again, I'm not asking for a medical                                 01:52:23

·3      ·opinion, just your personal opinion, if you think                                 01:52:26

·4      ·those diagnoses at 12 or 13 had any sort of                                       01:52:30

·5      ·relationship to what later was diagnosed as gender                                01:52:37

·6      ·dysphoria.                                                                        01:52:44

·7      · · · · · · ·MR. KOHLI:· Objection, form, calls for                                01:52:47

·8      ·legal conclusion.                                                                 01:52:48

·9      ·BY MR. JONES:                                                                     01:52:49

10      ·Q.· · · You may answer, if you can.                                               01:52:50

11      ·A.· · · I'm not a medical expert.· I'm certainly                                  01:52:52

12      ·aware of the fact that it's a common co-occurrence                                01:52:58

13      ·with gender dysphoria.· I personally felt the                                     01:53:04

14      ·greatest relief of symptoms in my life when I started                             01:53:09

15      ·HRT from anxiety.· I believe anxiety stems from a                                 01:53:13

16      ·number of locations, and I certainly believe that                                 01:53:22

17      ·gender dysphoria for myself was likely involved.                                  01:53:26

18      ·Q.· · · And just for the record, what is HRT?                                     01:53:29

19      ·A.· · · Hormone replacement therapy.                                              01:53:32

20      ·Q.· · · And did you start that in 2016?                                           01:53:37

21      ·A.· · · Yes, I did.                                                               01:53:40

22      ·Q.· · · And so what's the name of the mental health                               01:53:45

23      ·provider who diagnosed you with gender dysphoria?                                 01:54:03

24      ·A.· · ·                        .                                                  01:54:09

25      ·Q.· · · And is                     , I assume, in                                 01:54:19



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            27
                                                      Page 29 of 65 PageID #: 1820
                           www.EliteReportingServices.com                         YVer1f
·1                   ?                                                                     01:54:29

·2      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:54:29

·3      · · · · · · ·THE WITNESS:· At the time that I saw her,                             01:54:34

·4      ·she was in                      .                                                 01:54:37

·5      ·BY MR. JONES:                                                                     01:54:38

·6      ·Q.· · · And when was the last time you saw                                        01:54:40

·7                       ?· Is she a doctor,                     ?                         01:54:43

·8      ·A.· · · Yes, she holds a PhD.                                                     01:54:47

·9      ·Q.· · · Okay.· And when was the last time you saw                                 01:54:49

10                       ?                                                                 01:54:53

11      ·A.· · · I don't recall exactly.· I believe a year                                 01:54:56

12      ·ago, maybe longer.                                                                01:55:00

13      ·Q.· · · And is there any reason that you have not                                 01:55:05

14      ·seen                   in a year?                                                 01:55:14

15      · · · · · · ·MR. KOHLI:· Again, objection, form.                                   01:55:22

16      · · · · · · ·THE WITNESS:· Can you be more specific                                01:55:29

17      ·with your question?                                                               01:55:30

18      ·BY MR. JONES:                                                                     01:55:31

19      ·Q.· · · Yes.· Have you completed whatever medical                                 01:55:31

20      ·treatment that you were seeing                           for?                     01:55:36

21      ·A.· · · I stopped seeing her largely due to just                                  01:55:42

22      ·difficulties reaching her office.· At that time, we                               01:56:07

23      ·had scaled off therapy as I had gotten over many of                               01:56:14

24      ·the hurdles I had struggled with.· I'm -- I don't                                 01:56:22

25      ·know if I would agree with the term "completing                                   01:56:26



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            28
                                                      Page 30 of 65 PageID #: 1821
                           www.EliteReportingServices.com                         YVer1f
·1      ·therapy" or "completing treatment."                                               01:56:29

·2      ·Q.· · · Have you seen another mental health provider                              01:56:31

·3      ·after                  ?                                                          01:56:35

·4      ·A.· · · Yes, I have.                                                              01:56:37

·5      ·Q.· · · Who?                                                                      01:56:37

·6      ·A.· · · I started that relatively recently.· Her name                             01:56:37

·7      ·is        .· I don't recall her last name at this time.                           01:56:47

·8      ·I've been seeing her for reasons unrelated to gender                              01:56:52

·9      ·dysphoria.                                                                        01:56:59

10      ·Q.· · · And what are those reasons?                                               01:56:59

11      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:57:02

12      ·BY MR. JONES:                                                                     01:57:12

13      ·Q.· · · Actually, strike that.· You said they were --                             01:57:12

14      ·they're unrelated to gender dysphoria, correct?                                   01:57:14

15      ·A.· · · Yes.                                                                      01:57:17

16      ·Q.· · · Okay.· That's fair enough.                                                01:57:18

17      · · · · ·And so looking back through both the                                      01:57:30

18      ·complaint and your declaration, you began the process                             01:57:34

19      ·of transitioning in 2016; is that correct?                                        01:57:39

20      ·A.· · · Yes.                                                                      01:57:42

21      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:57:46

22      ·BY MR. JONES:                                                                     01:57:47

23      ·Q.· · · Okay.· And according to Paragraph 11 of your                              01:57:48

24      ·declaration, it states you also updated your identity                             01:57:52

25      ·documents, including your driver's license, Social                                01:57:59



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            29
                                                      Page 31 of 65 PageID #: 1822
                           www.EliteReportingServices.com                         YVer1f
·1      ·Security records, and passport; is that correct?                                  01:58:01

·2      ·A.· · · Yes, I began that in 2016 and completed it in                             01:58:10

·3      ·2017.                                                                             01:58:18

·4      ·Q.· · · Okay.· And I just want to go into some detail                             01:58:19

·5      ·about that.· What did you update first?                                           01:58:22

·6      ·A.· · · I pursued the court order for the name and                                01:58:29

·7      ·gender change.                                                                    01:58:44

·8      ·Q.· · · Okay.· And then of the identity documents                                 01:58:45

·9      ·that you mentioned here in your declaration, your                                 01:58:48

10      ·driver's license, Social Security records, and                                    01:58:51

11      ·passport, which of those three did you have updated                               01:58:54

12      ·first?                                                                            01:58:58

13      ·A.· · · I believe Social Security records.                                        01:59:01

14      ·Q.· · · And what was -- if you could, just explain                                01:59:08

15      ·what that process involved.                                                       01:59:10

16      ·A.· · · I don't recall the exact details of what the                              01:59:12

17      ·process was at the time, but I went to the Social                                 01:59:20

18      ·Security office with the court order and my identity                              01:59:24

19      ·documents, including my birth certificate, and went                               01:59:28

20      ·through a process with the Social Security office.                                01:59:32

21      ·Q.· · · Was that there in                           ?                             01:59:36

22      ·A.· · · Yes.                                                                      01:59:39

23      ·Q.· · · And was that process easy or difficult?                                   01:59:41

24      · · · · · · ·MR. KOHLI:· Objection, form.                                          01:59:47

25      · · · · · · ·THE WITNESS:· Administratively compared                               01:59:51



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            30
                                                      Page 32 of 65 PageID #: 1823
                           www.EliteReportingServices.com                         YVer1f
·1      ·to passport or driver's license, it was the easiest                               02:00:07

·2      ·of the three.· I would say in terms of difficulty, it                             02:00:10

·3      ·was quite difficult.                                                              02:00:14

·4      · · · · · · ·I had to present my birth certificate                                 02:00:15

·5      ·with my incorrect name and incorrect gender, and I                                02:00:18

·6      ·had to explain myself and I had to explain                                        02:00:23

·7      ·Tennessee's policy around this.· I think that was                                 02:00:26

·8      ·particularly relevant in                        where birth                       02:00:31

·9      ·certificates can be updated relatively easily as part                             02:00:36

10      ·of the court order process.                                                       02:00:40

11      ·BY MR. JONES:                                                                     02:00:40

12      ·Q.· · · Do you recall any negative interactions with                              02:00:41

13      ·the staff at Social Security Administration over                                  02:00:44

14      ·changing those documents?                                                         02:00:49

15      · · · · · · ·MR. KOHLI:· Objection, form.                                          02:00:52

16      · · · · · · ·THE WITNESS:· What do you mean by                                     02:00:54

17      ·negative interactions?                                                            02:01:01

18      ·BY MR. JONES:                                                                     02:01:03

19      ·Q.· · · Well, do you recall any details of                                        02:01:03

20      ·interactions with Social Security Administration that                             02:01:05

21      ·you viewed as negative?                                                           02:01:10

22      ·A.· · · Yeah.· I'd say some were sceptical of my                                  02:01:16

23      ·birth certificate in particular.· It was a while ago,                             02:01:27

24      ·so I don't remember all details of that, but I                                    02:01:29

25      ·remember leaving with some uncertainty if I would                                 02:01:34



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            31
                                                      Page 33 of 65 PageID #: 1824
                           www.EliteReportingServices.com                         YVer1f
·1      ·actually be able to see my documents updated.· I felt                             02:01:38

·2      ·somewhat judged at the time, and I found the whole                                02:01:42

·3      ·negative -- I found every aspect of explaining                                    02:01:49

·4      ·Tennessee's policy in that instance to be negative.                               02:01:54

·5      ·Q.· · · But was anyone -- any of the staff rude to                                02:01:56

·6      ·you or did anyone make any comments that you remember                             02:02:04

·7      ·in particular, or do you just have a general memory                               02:02:08

·8      ·of the process?                                                                   02:02:11

·9      ·A.· · · I don't recall any specific comments.                 I                   02:02:12

10      ·remember it being a little tough for me.                                          02:02:20

11      ·Q.· · · And Paragraph 20 -- well, first, next                                     02:02:29

12      ·question, after your Social Security records, which                               02:02:40

13      ·did you pursue next, the driver's license or the                                  02:02:45

14      ·passport?                                                                         02:02:48

15      ·A.· · · I don't recall.                                                           02:02:55

16      ·Q.· · · Okay.· Well, let's just see what you can                                  02:02:56

17      ·remember about both processes separately.· Because                                02:03:02

18      ·looking at Paragraph 20 of your declaration, it says                              02:03:09

19      ·you have "faced invasive questioning when updating my                             02:03:18

20      ·driver's license and passport," and I'm wondering                                 02:03:22

21      ·if -- what details you can provide about that                                     02:03:28

22      ·invasive questioning, as you put it.                                              02:03:32

23      · · · · · · ·MR. KOHLI:· Objection, form.                                          02:03:34

24      · · · · · · ·THE WITNESS:· Can you be more specific in                             02:03:45

25      ·what -- in what context you're describing?                                        02:03:58



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            32
                                                      Page 34 of 65 PageID #: 1825
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. JONES:                                                                     02:04:03

·2      ·Q.· · · Yes.· Well, it's your declaration which                                   02:04:03

·3      ·states that you faced "invasive questioning."· And my                             02:04:05

·4      ·question to you is, what details do you remember                                  02:04:12

·5      ·about that invasive questioning, as you put it?                                   02:04:15

·6      ·A.· · · I remember in the passport office, the agent                              02:04:23

·7      ·questioned my birth certificate.· He pointed out that                             02:04:30

·8      ·the man -- the gender did not match my identification                             02:04:34

·9      ·documents, and he was asking why this document I                                  02:04:43

10      ·needed to prove my identity did not match my name.                                02:04:45

11      ·And at that point, I had to explain Tennessee's                                   02:04:49

12      ·policy.                                                                           02:04:52

13      · · · · ·I found that quite invasive.· I found that to                             02:04:56

14      ·be close in the sense that this was already a                                     02:05:04

15      ·delicate process for me, that I felt it was already                               02:05:06

16      ·well in line with expectations, but also because I                                02:05:10

17      ·felt I had to justify Tennessee's policy in this                                  02:05:15

18      ·case.                                                                             02:05:19

19      ·Q.· · · And this was at the DMV or whatever it's                                  02:05:21

20      ·called in                      ?                                                  02:05:29

21      ·A.· · · No.· The incident I was just describing was                               02:05:32

22      ·at the passport office.                                                           02:05:39

23      ·Q.· · · Oh, the passport office, I'm sorry.· But that                             02:05:41

24      ·passport office, was that in                            ?                         02:05:44

25      ·A.· · · Yes.                                                                      02:05:46



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            33
                                                      Page 35 of 65 PageID #: 1826
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · Any other details you remember about that                                 02:05:49

·2      ·incident with the person at the passport office?                                  02:05:54

·3      · · · · · · ·MR. KOHLI:· Objection, form.                                          02:06:01

·4      · · · · · · ·THE WITNESS:· What sort of details?                                   02:06:05

·5      ·BY MR. JONES:                                                                     02:06:06

·6      ·Q.· · · Anything you can provide.                                                 02:06:07

·7      · · · · · · ·MR. KOHLI:· Objection, form.                                          02:06:08

·8      · · · · · · ·THE WITNESS:· I'm not sure I can answer                               02:06:18

·9      ·without a more specific question.                                                 02:06:19

10      ·BY MR. JONES:                                                                     02:06:22

11      ·Q.· · · Okay.· Then let's move on to the driver's                                 02:06:22

12      ·license.                                                                          02:06:31

13      · · · · ·What can -- what do you mean by invasive                                  02:06:31

14      ·questioning, as it states here in Paragraph 20 of                                 02:06:34

15      ·your declaration, regarding your driver's license?                                02:06:39

16      ·A.· · · I don't recall as much the incident through                               02:06:42

17      ·the process of changing my driver's license at that                               02:06:53

18      ·time.· I recall that I had my birth certificate with                              02:06:55

19      ·me.                                                                               02:06:59

20      ·Q.· · · And you also, at that time, had the court                                 02:07:02

21      ·order which allowed you to change your name and                                   02:07:05

22      ·gender, correct?                                                                  02:07:08

23      ·A.· · · Yes.                                                                      02:07:10

24      ·Q.· · · Now, you have testified that you had to                                   02:07:12

25      ·explain, I believe is the word that you used,                                     02:07:27



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            34
                                                      Page 36 of 65 PageID #: 1827
                           www.EliteReportingServices.com                         YVer1f
·1      ·Tennessee's birth certificate policy.· My question                                02:07:31

·2      ·is, first of all, explain -- explain what you mean by                             02:07:36

·3      ·Tennessee's birth certificate policy.                                             02:07:50

·4      · · · · · · ·MR. KOHLI:· Objection, form.                                          02:07:54

·5      · · · · · · ·THE WITNESS:· I mean, in particular, that                             02:08:08

·6      ·it was unable to be updated.                                                      02:08:11

·7      ·BY MR. JONES:                                                                     02:08:13

·8      ·Q.· · · When did you first become aware of                                        02:08:13

·9      ·Tennessee's birth certificate policy?                                             02:08:20

10      ·A.· · · I became aware of it in the process of                                    02:08:23

11      ·updating my identity documents.· There are standard                               02:08:34

12      ·resources on how -- describing how to update my --                                02:08:40

13      ·all documents and to update documents such as birth                               02:08:45

14      ·certificates.                                                                     02:08:45

15      · · · · ·I recall the times that I was searching                                   02:08:49

16      ·frantically, trying to understand how to update                                   02:08:52

17      ·Tennessee -- my birth certificate, and that is when I                             02:08:54

18      ·first discovered Tennessee's full exclusion of                                    02:08:57

19      ·transgender people.· And I recall being quite                                     02:09:04

20      ·shocked, given that it's so unique in terms of                                    02:09:08

21      ·states, as well as nationally -- internationally.                                 02:09:13

22      ·Q.· · · And how -- if you recall, how did you                                     02:09:18

23      ·actually learn about the birth certificate policy?                                02:09:28

24      ·A.· · · I believe I just answered that.· Sorry.                                   02:09:32

25      ·Q.· · · You have to be more specific.· I mean, did                                02:09:50



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            35
                                                      Page 37 of 65 PageID #: 1828
                           www.EliteReportingServices.com                         YVer1f
·1      ·you do your own research or did someone else provide                              02:09:53

·2      ·you with information about the policy, if you recall?                             02:09:58

·3      ·A.· · · I forget what my initial source was.· I did                               02:10:06

·4      ·my own research at some point.· I recall using the                                02:10:09

·5      ·Transgender Law Center's identity documents as a                                  02:10:14

·6      ·general resource.                                                                 02:10:20

·7      ·Q.· · · What is the Transgender Law Center?                                       02:10:22

·8      ·A.· · · I'm not sure I can personally explain it                                  02:10:31

·9      ·well, but it is a law center that provides resources                              02:10:37

10      ·for transgender people.                                                           02:10:41

11      ·Q.· · · And is that there in                            ?                         02:10:44

12      ·A.· · · I believe it's based in Oakland.                                          02:10:49

13      ·Q.· · · Is this an online resource or you actually                                02:10:56

14      ·visited an office?                                                                02:11:05

15      ·A.· · · It was an online resource intended to be of                               02:11:10

16      ·national use.                                                                     02:11:13

17      ·Q.· · · You mentioned previously that the person you                              02:11:17

18      ·were in a relationship with is transgender.· How many                             02:11:41

19      ·transgender people do you know?                                                   02:11:47

20      · · · · · · ·MR. KOHLI:· Objection, form.                                          02:11:51

21      · · · · · · ·THE WITNESS:· I don't think I can answer                              02:11:58

22      ·that question.· Given my own status, I -- I don't                                 02:12:00

23      ·identify my transgender status outside of people I                                02:12:05

24      ·trust, who are largely close friends and other                                    02:12:10

25      ·situations such as that.· I don't know everyone that                              02:12:16



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            36
                                                      Page 38 of 65 PageID #: 1829
                           www.EliteReportingServices.com                         YVer1f
·1      ·I come in contact with is transgender because they                                02:12:20

·2      ·don't identify themselves to be as transgender in all                             02:12:23

·3      ·cases.                                                                            02:12:27

·4      ·BY MR. JONES:                                                                     02:12:27

·5      ·Q.· · · Are you, yourself, a part of a transgender                                02:12:33

·6      ·community?                                                                        02:12:34

·7      ·A.· · · I'm not sure what you mean with that                                      02:12:38

·8      ·question.                                                                         02:12:49

·9      ·Q.· · · Do you -- now, you say that you've utilized                               02:12:49

10      ·the services of the Transgender Law Center.· Are                                  02:12:55

11      ·there any other organizations, organizations that                                 02:12:59

12      ·work with transgender issues, with whom you have                                  02:13:06

13      ·participated?                                                                     02:13:12

14      · · · · · · ·MR. KOHLI:· Objection, form.                                          02:13:14

15      · · · · · · ·THE WITNESS:· What do you mean by                                     02:13:19

16      ·participate?                                                                      02:13:21

17      ·BY MR. JONES:                                                                     02:13:22

18      ·Q.· · · That you've contacted, that you've gone to                                02:13:22

19      ·any meetings of, that you have socialized through,                                02:13:25

20      ·any sort of contact like that?                                                    02:13:31

21      · · · · · · ·MR. KOHLI:· Objection, form.                                          02:13:36

22      · · · · · · ·THE WITNESS:· I'm not sure I can answer                               02:13:47

23      ·that question.· I've donated to a few organizations.                              02:13:48

24      ·I have contacted a handful.· I don't have full                                    02:13:53

25      ·recollection of those interactions.                                               02:13:56



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            37
                                                      Page 39 of 65 PageID #: 1830
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. JONES:                                                                     02:13:59

·2      ·Q.· · · Are you a member of any organization that's                               02:14:00

·3      ·devoted to transgender issues?                                                    02:14:01

·4      ·A.· · · I don't know if I'm a formal member.· As I                                02:14:18

·5      ·said, I donate to organizations.· It might mean that                              02:14:22

·6      ·I'm a member in some form.                                                        02:14:27

·7      ·Q.· · · Okay.· Who -- what are those organizations                                02:14:29

·8      ·that you've donated to?                                                           02:14:30

·9      · · · · · · ·MR. KOHLI:· Objection, form.                                          02:14:35

10      · · · · · · ·THE WITNESS:· Can you be more specific by                             02:14:37

11      ·what organization you mean?· You mean organizations                               02:14:39

12      ·that might have any relevance to transgender issues                               02:14:44

13      ·or --                                                                             02:14:47

14      ·BY MR. JONES:                                                                     02:14:47

15      ·Q.· · · Yes.· Yes, any organization that you have                                 02:14:47

16      ·donated to that may in some form address transgender                              02:14:50

17      ·issues.                                                                           02:14:58

18      · · · · · · ·MR. KOHLI:· Objection, form.                                          02:15:00

19      · · · · · · ·THE WITNESS:· I feel that's too broad for                             02:15:15

20      ·me to answer.· I can't -- can you be specific about                               02:15:16

21      ·what type of issues?                                                              02:15:22

22      ·BY MR. JONES:                                                                     02:15:24

23      ·Q.· · · Well, you testified that there were some                                  02:15:25

24      ·organizations that you donated to.· And I'm just                                  02:15:27

25      ·wondering what organizations you had in mind when you                             02:15:31



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            38
                                                      Page 40 of 65 PageID #: 1831
                           www.EliteReportingServices.com                         YVer1f
·1      ·answered that question.                                                           02:15:34

·2      ·A.· · · I think primarily Transgender Law Center,                                 02:15:39

·3      ·Liability Goals, and the ACLU.                                                    02:15:45

·4      ·Q.· · · What is your understanding of the term --                                 02:16:07

·5      ·terms "gender identity"?                                                          02:16:14

·6      · · · · · · ·MR. KOHLI:· It's subject to the standing                              02:16:18

·7      ·objection --                                                                      02:16:23

·8      · · · · · · ·MR. JONES:· Yes.                                                      02:16:25

·9      · · · · · · ·THE WITNESS:· I'm not an expert on such                               02:16:26

10      ·terms.· I use terms such as gender identity, gender,                              02:16:29

11      ·and sex interchangeably.                                                          02:16:33

12      · · · · · · ·MR. KOHLI:· We've been going for an hour.                             02:16:52

13      ·Just wanted to check with the witness if she'll need                              02:16:54

14      ·a break, or are you good?                                                         02:16:56

15      · · · · · · ·THE WITNESS:· I'm okay at the moment.                  A              02:17:03

16      ·break in a little bit would be good.                                              02:17:05

17      · · · · · · ·MR. JONES:· Okay.· I may not have that                                02:17:05

18      ·much more.· I know that's a lie attorneys tell, but                               02:17:07

19      ·I'll try to speed it up.                                                          02:17:13

20      ·BY MR. JONES:                                                                     02:17:21

21      ·Q.· · · Looking at Paragraph 168 of the complaint,                                02:17:23

22      ·the amended complaint, the paragraph states, "K.N.                                02:17:28

23      ·objects to the State's message that sex is determined                             02:17:38

24      ·solely by the appearance of external genitals at the                              02:17:41

25      ·time of birth, a message that is inconsistent with                                02:17:46



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            39
                                                      Page 41 of 65 PageID #: 1832
                           www.EliteReportingServices.com                         YVer1f
·1      ·scientific and medical understanding of sex."                                     02:17:52

·2      · · · · ·Did I read that correctly?                                                02:17:54

·3      ·A.· · · Yes, I believe you did.                                                   02:17:57

·4      ·Q.· · · Okay.· And my question to you is, do you                                  02:18:02

·5      ·intend to render any opinions about what the                                      02:18:09

·6      ·scientific or medical understanding of sex is?                                    02:18:13

·7      ·A.· · · I am not an expert in that field.                                         02:18:18

·8      ·Q.· · · I know I had asked a question before about                                02:18:25

·9      ·how many, but I'll ask it more generally.· Besides                                02:18:37

10      ·the person that you're in a relationship with, do you                             02:18:45

11      ·have any friends or acquaintances who you know are                                02:18:48

12      ·transgender or have a sex that's incongruent with                                 02:18:55

13      ·their gender identity?                                                            02:19:00

14      ·A.· · · Can you be more specific by what you mean by                              02:19:03

15      ·friends?                                                                          02:19:15

16      ·Q.· · · Friends or acquaintances, people that you                                 02:19:16

17      ·know, whether, you know, they -- assuming that they                               02:19:20

18      ·disclose their status, do you have friends or                                     02:19:26

19      ·acquaintances who you know are transgender or have                                02:19:29

20      ·sex incongruent with the gender identity?                                         02:19:33

21      · · · · · · ·MR. KOHLI:· Objection, form.                                          02:19:40

22      · · · · · · ·THE WITNESS:· I'm not sure I'm                                        02:19:47

23      ·comfortable in answering that.· I'm not certain --                                02:19:48

24      ·there are certain people I know who are trans who                                 02:19:52

25      ·have not necessarily come out to me, simply because I                             02:19:55



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            40
                                                      Page 42 of 65 PageID #: 1833
                           www.EliteReportingServices.com                         YVer1f
·1      ·can -- I can identify certain features.                                           02:19:58

·2      ·BY MR. JONES:                                                                     02:20:02

·3      ·Q.· · · I understand.                                                             02:20:02

·4      · · · · ·Do you know -- do you have any friends or                                 02:20:06

·5      ·acquaintances who self identify with a gender                                     02:20:10

·6      ·identity that is neither male nor female?                                         02:20:18

·7      ·A.· · · Yes.                                                                      02:20:29

·8      ·Q.· · · And how does that person or do those people,                              02:20:30

·9      ·how do they identify themselves?                                                  02:20:35

10      ·A.· · · I don't necessarily know how they identify.                               02:20:49

11      ·I know they prefer "they," "them" pronouns.                                       02:20:52

12      · · · · · · ·THE WITNESS:· I would ask that we take a                              02:20:56

13      ·break at this point.                                                              02:20:59

14      · · · · · · ·MR. JONES:· Okay, great.· Five minutes                                02:20:59

15      ·enough or ten minutes or --                                                       02:21:01

16      · · · · · · ·THE WITNESS:· Five minutes should be                                  02:21:03

17      ·enough.                                                                           02:21:05

18      · · · · · · ·MR. JONES:· Okay, great.· Back in five                                02:21:05

19      ·minutes.· Off the record.                                                         02:21:07

20      · · · · · · ·(Short break.)                                                        02:21:09

21      ·BY MR. JONES:                                                                     02:21:09

22      ·Q.· · · When was the last time that you had to show                               02:29:55

23      ·your birth certificate to anyone for official reason,                             02:29:58

24      ·not just to show it to an acquaintance, but when was                              02:30:04

25      ·the last time you had to show your birth certificate                              02:30:08



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            41
                                                      Page 43 of 65 PageID #: 1834
                           www.EliteReportingServices.com                         YVer1f
·1      ·as an identity document?                                                          02:30:12

·2      ·A.· · · I believe when updating identity documents in                             02:30:14

·3      ·2017.· I have avoided using my birth certificate,                                 02:30:22

·4      ·given that it does not correctly identify me.                                     02:30:26

·5      ·Q.· · · And you were able to obtain employment, at                                02:30:31

·6      ·least this last time, without your birth certificate;                             02:30:39

·7      ·is that right?                                                                    02:30:43

·8      · · · · · · ·MR. KOHLI:· Objection, form.                                          02:30:45

·9      · · · · · · ·THE WITNESS:· I had other documents that                              02:30:54

10      ·were sufficient for the citizenship tests at my last                              02:30:56

11      ·employment; however, I feel that my birth certificate                             02:31:01

12      ·ultimately is in the chain of identity documents that                             02:31:06

13      ·I did use obtaining my passport.                                                  02:31:10

14      ·BY MR. JONES:                                                                     02:31:13

15      ·Q.· · · Where is your birth certificate now?                                      02:31:14

16      ·A.· · · I have a copy of it in a box by our safe in                               02:31:17

17      ·our bedroom, along with other identity documents.                                 02:31:27

18      ·Q.· · · I'm looking at Paragraph 164 of the amended                               02:31:30

19      ·complaint, which states, and I'll read it, "K.N. is                               02:31:35

20      ·personally aware of the high incidence of violence                                02:31:42

21      ·and harassment directed at transgender persons."                                  02:31:47

22      · · · · ·And I'll just stop there.· There's another                                02:31:54

23      ·phrase, but I'd like to know what you personally know                             02:31:56

24      ·about a high incidence of violence and harassment                                 02:32:03

25      ·directed at transgender persons.                                                  02:32:09



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            42
                                                      Page 44 of 65 PageID #: 1835
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·MR. KOHLI:· Objection, form.                                          02:32:12

·2      · · · · · · ·THE WITNESS:· When you say personally                                 02:32:17

·3      ·know, can you be more specific about what information                             02:32:18

·4      ·you're seeking?                                                                   02:32:21

·5      ·BY MR. JONES:                                                                     02:32:22

·6      ·Q.· · · Well, this is the complaint, the amended                                  02:32:23

·7      ·complaint in this cause, and this statement is                                    02:32:26

·8      ·attributed to you.· It says, "K.N. is personally                                  02:32:31

·9      ·aware of the high incidence of violence and                                       02:32:34

10      ·harassment directed at transgender persons."                                      02:32:38

11      · · · · ·Since that statement is attributable to you,                              02:32:43

12      ·my question to you is, what personal knowledge do you                             02:32:45

13      ·have about that -- those issues?                                                  02:32:49

14      ·A.· · · I would say it's multifold.· On one hand, I                               02:32:53

15      ·have personally been harassed multiple occasions.                  I              02:33:02

16      ·have been physically threatened.· My girlfriend has                               02:33:06

17      ·been assaulted, generally in occasions where it was                               02:33:10

18      ·clear the reason was solely because I am trans or                                 02:33:14

19      ·that she is trans.                                                                02:33:17

20      · · · · ·I also follow news media around instance of                               02:33:20

21      ·violence towards trans people.· I'm aware of the                                  02:33:26

22      ·murders that are directed at trans -- murders that                                02:33:30

23      ·are hate crimes as a result of someone's trans                                    02:33:34

24      ·status.· And I am aware of situations of violence                                 02:33:37

25      ·that I need to avoid because of those common                                      02:33:42



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            43
                                                      Page 45 of 65 PageID #: 1836
                           www.EliteReportingServices.com                         YVer1f
·1      ·incidents.· And I would say, too, I have used those                               02:33:47

·2      ·cautions to my own good to prevent violence.                                      02:33:51

·3      ·Q.· · · Have you ever been subjected to violence or                               02:33:55

·4      ·harassment as a result of showing your birth                                      02:34:00

·5      ·certificate?                                                                      02:34:05

·6      ·A.· · · I described the incidence already where I                                 02:34:08

·7      ·showed my birth certificate.· I was not physically                                02:34:21

·8      ·assaulted in those instances, but I did feel a                                    02:34:23

·9      ·certain violence just in the violation that I did                                 02:34:27

10      ·need to justify the documents.                                                    02:34:31

11      · · · · ·I would also say I have seen harassment for                               02:34:35

12      ·showing identity documents that do ultimately stem                                02:34:39

13      ·from my birth certificate.                                                        02:34:43

14      ·Q.· · · And explain what you mean by that.                                        02:34:45

15      ·A.· · · I have a -- before I was able to update the                               02:34:52

16      ·details like credit cards, my driver's license,                                   02:34:57

17      ·etcetera, I had to use documents that were using                                  02:35:02

18      ·terms that were from my birth certificate, such as my                             02:35:07

19      ·name and the gender assigned to me at birth.· And I                               02:35:10

20      ·was harassed in instances where I had to use these                                02:35:14

21      ·just to go about my life.· It's not directly showing                              02:35:17

22      ·my birth certificate, but I feel it stems from it.                                02:35:21

23      ·Q.· · · And what documents were those, your driver's                              02:35:27

24      ·license or what?                                                                  02:35:30

25      ·A.· · · It would have largely been my driver's                                    02:35:33



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            44
                                                      Page 46 of 65 PageID #: 1837
                           www.EliteReportingServices.com                         YVer1f
·1      ·license or credit card.                                                           02:35:37

·2      ·Q.· · · And I'm looking at Paragraph 19 of your                                   02:35:40

·3      ·declaration.· It says you reasonably fear that                                    02:36:03

·4      ·possessing a birth certificate that fails to match                                02:36:18

·5      ·your gender identity increases the chances that you                               02:36:22

·6      ·will be subjected to invasions of privacy, prejudice,                             02:36:25

·7      ·discrimination, distress, harassment or violence and                              02:36:29

·8      ·that you have taken steps to reduce those risks.                                  02:36:34

·9      · · · · ·My question to you based on that statement                                02:36:40

10      ·is, when do you anticipate in the future that you may                             02:36:44

11      ·have to show your birth certificate to anyone?                                    02:36:52

12      · · · · · · ·MR. KOHLI:· Objection, form, calls for                                02:36:56

13      ·speculation.                                                                      02:36:59

14      · · · · · · ·THE WITNESS:· I don't have a full account                             02:37:10

15      ·of all instances in which I might need to show my                                 02:37:11

16      ·birth certificate.· I feel that is speculative.                                   02:37:14

17      · · · · · · ·Something that comes to mind would be                                 02:37:19

18      ·going back to the DMV to update my driver's license                               02:37:21

19      ·for real ID requirements.· That would be in the near                              02:37:25

20      ·future.· I'm not sure how near, given the COVID                                   02:37:29

21      ·crisis.                                                                           02:37:36

22      · · · · · · ·I would say to that point, I don't know                               02:37:37

23      ·all instances in which my birth certificate could be                              02:37:43

24      ·obtained, and I don't know in which instances it                                  02:37:47

25      ·might come back to me.· I've taken great efforts to                               02:37:49



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            45
                                                      Page 47 of 65 PageID #: 1838
                           www.EliteReportingServices.com                         YVer1f
·1      ·change my -- any identifying information using my                                 02:37:53

·2      ·pre -- my full name, or what I sometimes refer to as                              02:37:57

·3      ·dead name, everywhere I could find online or                                      02:38:01

·4      ·elsewhere.                                                                        02:38:06

·5      ·BY MR. JONES:                                                                     02:38:14

·6      ·Q.· · · When was the last time that you were in the                               02:38:14

·7      ·state of Tennessee?                                                               02:38:20

·8      ·A.· · · I'm not sure I recall the exact time, but I                               02:38:20

·9      ·believe it was 2014 or 2015.                                                      02:38:33

10      ·Q.· · · And so why did you -- and I don't want to                                 02:38:37

11      ·know anything that you discussed with your lawyers,                               02:39:11

12      ·so no communications with your lawyers, but you                                   02:39:13

13      ·personally, why did you decide to become involved in                              02:39:16

14      ·this lawsuit?                                                                     02:39:22

15      · · · · · · ·MR. KOHLI:· Objection, and only to the                                02:39:23

16      ·extent that you can do so without revealing any                                   02:39:26

17      ·communications you've had with the lawyers.                                       02:39:29

18      · · · · · · ·THE WITNESS:· I would say I initially was                             02:39:39

19      ·interested because I was aware of Tennessee's policy.                             02:39:45

20      ·I found it unfathomable, to be honest.· I don't know                              02:39:49

21      ·how a policy like this can still exist.· I find it                                02:39:55

22      ·extremely discriminatory.                                                         02:39:58

23      · · · · · · ·I personally was motivated to become                                  02:40:03

24      ·involved simply because I want to update my own birth                             02:40:09

25      ·certificate, and I believe that's enough reason on                                02:40:16



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            46
                                                      Page 48 of 65 PageID #: 1839
                           www.EliteReportingServices.com                         YVer1f
·1      ·one hand, but I -- I find the policy unfathomable.                                02:40:18

·2      · · · · · · ·MR. JONES:· Okay.· I will pass the                                    02:40:27

·3      ·witness if you have any questions.                                                02:40:30

·4      · · · · · · ·MR. KOHLI:· So we don't have any                                      02:40:32

·5      ·questions.· I just wanted to put it on the record                                 02:40:34

·6      ·that we will need confidentiality designations for                                02:40:36

·7      ·both personal and medical information that was sought                             02:40:40

·8      ·during the deposition.· And we also reserve the right                             02:40:43

·9      ·to review and sign the deposition.                                                02:40:47

10      · · · · · · ·MR. JONES:· Thank you.                                                02:41:00

11      · · · · · · ·THE REPORTER:· Would you like the whole                               02:41:00

12      ·transcript confidential?                                                          02:41:08

13      · · · · · · ·MR. KOHLI:· For now, I think we -- you                                02:41:08

14      ·know, we want to identify whether it's confidential                               02:41:10

15      ·or AEO.· So maybe we go with the highest                                          02:41:16

16      ·confidentiality for now, and then we can come back                                02:41:20

17      ·and visit it.                                                                     02:41:22

18      · · · · · · ·Is that okay, Matt?                                                   02:41:23

19      · · · · · · ·MR. JONES:· That's okay.                                              02:41:23

20      · · · · · · ·MR. KOHLI:· Okay, so go with AEO for now.                             02:41:26

21      · · · · · · ·MR. JONES:· A caveat to that is we may                                02:41:31

22      ·have to revisit that quickly in light of -- I'm not                               02:41:35

23      ·sure if there's anything, but if there is anything                                02:41:40

24      ·that we need to put in our response to the motion for                             02:41:43

25      ·summary judgement, I have to expedite that                                        02:41:44



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            47
                                                      Page 49 of 65 PageID #: 1840
                           www.EliteReportingServices.com                         YVer1f
·1      ·designation process.· But again, I'm not positive                                 02:41:50

·2      ·that that's the case.· I don't know that we'll have                               02:41:53

·3      ·the transcript by then, so I just wanted you to -- I                              02:41:56

·4      ·want you to be aware of that.                                                     02:42:02

·5      · · · · · · ·MR. KOHLI:· Okay, sounds good.                                        02:42:03

·6      · · · · · · ·MR. GONZALEZ-PAGAN:· And Matt?                                        02:42:06

·7      · · · · · · ·MR. JONES:· Yes.                                                      02:42:06

·8      · · · · · · ·MR. GONZALEZ-PAGAN:· This is Omar from                                02:42:06

·9      ·Lambda.· To that end, I just wanted to make sure we                               02:42:08

10      ·ask for a rough of these transcripts so we can have                               02:42:11

11      ·something in case you all decide to use the                                       02:42:16

12      ·transcript.· So I was just wondering for the court                                02:42:21

13      ·reporter if we -- when would be the estimate that we                              02:42:25

14      ·could get one.                                                                    02:42:27

15      · · · · · · ·THE REPORTER:· My question was, did you                               02:42:40

16      ·want to order this expedited, Mr. Jones?                                          02:42:40

17      · · · · · · ·MR. JONES:· I think we should --                                      02:42:45

18      · · · · · · ·THE REPORTER:· And when would you like it                             02:42:45

19      ·expedited as well?                                                                02:42:45

20      · · · · · · ·MR. JONES:· -- in light of our deadline                               02:42:45

21      ·that's coming up.                                                                 02:42:46

22      · · · · · · ·THE REPORTER:· And I have on the e-mail
23      ·the 14th.· Is that when you would like it?
24      · · · · · · ·MR. JONES:· Yeah, that should be good.
25      · · · · · · ·THE REPORTER:· And for the Plaintiffs'



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            48
                                                      Page 50 of 65 PageID #: 1841
                           www.EliteReportingServices.com                         YVer1f
·1      ·attorneys, is Mr. Kohli, is that when you would like

·2      ·it, on the 14th, the full copy?

·3      · · · · · · ·MR. KOHLI:· Sure.                                                02:43:07

·4      · · · · · · · FURTHER DEPONENT SAITH NOT

·5

·6

·7

·8

·9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            49
                                                      Page 51 of 65 PageID #: 1842
                           www.EliteReportingServices.com
·1      · · · · · · · · E R R A T A· P A G E

·2   · · · ·I, K.N., having read the foregoing deposition,
· · ··Pages 1 through 49, do hereby certify said testimony
·3   ·is a true and accurate transcript, with the following
· · ··changes (if any):
·4

·5      ·PAGE· ·LINE· · SHOULD HAVE BEEN

·6      ·_____ _____· · ______________________________________

·7      ·_____ _____· · ______________________________________

·8      ·_____ _____· · ______________________________________

·9      ·_____ _____· · ______________________________________

10      ·_____ _____· · ______________________________________

11      ·_____ _____· · ______________________________________

12      ·_____ _____· · ______________________________________

13      ·_____ _____· · ______________________________________

14      ·_____ _____· · ______________________________________

15      ·_____ _____· · ______________________________________

16      ·_____ _____· · ______________________________________

17      ·_____ _____· · ______________________________________

18

19

20

21   · · · · · · · · · · ·________________________________
· · ·· · · · · · · · · · ·K.N.
22

23   ·_________________________________
· · ··Notary Public
24
· · ··My Commission Expires: ___________
25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            50
                                                      Page 52 of 65 PageID #: 1843
                           www.EliteReportingServices.com
·1      · · · · · · · · REPORTER'S CERTIFICATE

·2

·3      ·STATE OF TENNESSEE

·4      ·COUNTY OF SUMNER

·5      · · · · ·I, JENNY CHECUGA, Licensed Court Reporter,

·6      ·with offices in Nashville, Tennessee, and Registered

·7      ·Professional Reporter, hereby certify that I reported

·8      ·the foregoing teleconference deposition of K.N. by

·9      ·machine shorthand to the best of my skills and

10      ·abilities, and thereafter the same was reduced to

11      ·typewritten form by me.

12      · · · · ·I further certify that I am not related to

13      ·any of the parties named herein, nor their counsel,

14      ·and have no interest, financial or otherwise, in the

15      ·outcome of the proceedings.

16     · · · ·I further certify that in order for this
· ·   ··document to be considered a true and correct copy, it
17     ·must bear my original signature and that any
· ·   ··unauthorized reproduction in whole or in part and/or
18     ·transfer of this document is not authorized, will not
· ·   ··be considered authentic, and will be in violation of
19     ·Tennessee Code Annotated 39-14-104, Theft of
· ·   ··Services.
20

21

22   · · ·      ·   ·   · · · · · · · · · · · · · · ·_
· · ·· · ·      ·   ·   ·JENNY CHECUGA, LCR, RPR
23   · · ·      ·   ·   ·Elite Reporting Services
· · ·· · ·      ·   ·   ·Licensed Court Reporter (TN)
24   · · ·      ·   ·   ·Notary Public State of Tennessee

25   · · · · · ·My Notary Commission Expires:· 5/22/2023
· · ·· · · · · ·LCR #690 - Expires:· 6/30/2020



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-7 Services    * (615)595-0073
                                       Filed 05/29/20                            51
                                                      Page 53 of 65 PageID #: 1844
                           www.EliteReportingServices.com
     16       6        remove "popping"

      17      10       "negative" should be "bigoted"

      18      15       "I'm in a little bit of contact with them" should be

                        "limited contact with my parents"

      22       9        "business" should be "systems"

     23      20-22      remove "fairly"
     29        7
      33      8        "man" should be "agent"

      35      12        "all documents" should be "id documents"

      35      21       "nationally - internationally" should be "nationally and

                        internationally"

      35     16-17      "how to update Tennessee - my birth certificate" should be

                        "how to update my birth certificate with Tennessee"




Case 3:19-cv-00328 Document 93-7 Filed 05/29/20 Page 54 of 65 PageID #: 1845
      39      3        "Liability Goals" should be "Lambda Legal"

      41      11       "'they, them'" should be "they/them"

      42      16       "box by our safe" should be "fire safe"

      46       2       "my full name" should be "my previous name"




Case 3:19-cv-00328 Document 93-7 Filed 05/29/20 Page 55 of 65 PageID #: 1846
                   14




Case 3:19-cv-00328 Document 93-7 Filed 05/29/20 Page 56 of 65 PageID #: 1847
                        29 12:3             alive 18:10           19 23:7 29:17
       Exhibits                                                   41:18 45:18,25
                                            allegations 9:14
                                                                  47:16
                                  4
    Exhibit 01 - K.N.                       allowed 34:21
                                                                 background 9:15
     4:8 12:24                              amended 11:24,
                        4 12:18                                  Baker 6:19
    Exhibit 02 - K.N.                        25 12:2 39:22
     4:10 12:16,24                           42:18 43:6          based 36:12 45:9
                                  6
     13:7 16:13                             amount 10:21         basics 21:25
                        6 12:14,15 16:14    and/or 26:20         bedroom 42:17
              1          23:7
                                            answering 40:23      began 17:1 24:10,
    1 12:24                                                       12 29:18 30:2
                                  A         anticipate 45:10
    11 29:23                                                     begin 7:19
                                            anxiety
    12 26:9,11 27:4     academic 15:11,      18:2 26:15,16,19    beginning 22:4
                         23       22:8       27:15                25:7
    13 26:9,11 27:4
                        accepting 23:10,    appearance           behalf 6:9,13,15,
    148 12:2,5           13 24:16,17         39:24                19
    14th 48:23 49:2     account 45:14       art 8:3              benefit 7:5
    16 13:13,14,17      ACLU 39:3           aspect 32:3          biological 8:3
    164 42:18           acquaintance        aspects 24:8         birth 16:17,25
                         41:24                                    30:19 31:4,8,23
    168 39:21                               assaulted 43:17
                                                                  33:7 34:18 35:1,3,
                        acquaintances        44:8
    170 12:6                                                      9,13,17,23 39:25
                         40:11,16,19 41:5
    18 13:15                                assigned 16:17,       41:23,25 42:3,6,
                        activities 14:7      24 44:19             11,15 44:4,7,13,
    19 13:15 45:2        15:4,11 17:14                            18,19,22 45:4,11,
                                            assume 27:25          16,23 46:24
                        add 7:24
              2                             assuming 40:17       bit 7:7,22 18:15
                        additional 7:20                           39:16
                                            attended 20:25
    2 12:16,24 13:7     address 38:16                            boarding 13:18,
                                            attorney 6:3 8:22
     16:13                                                        21,22,24 15:2,16,
                        adjusting 24:3      attorneys 39:18       25 17:7,8,14,18
    20 32:11,18 34:14                        49:1
                        administration                            18:20,21,23 19:4,
    2009 22:16,18        22:10 31:13,20
                                            attributable          7 26:3,4
    2012 10:4,24        Administratively     43:11               Borelli 6:12
     22:18,19            30:25
                                            attributed 43:8      born 13:8
    2014 46:9           adulthood 16:16     avoid 24:12 43:25    Botts 6:19
                         24:1,6
    2015 46:9                               avoidant 25:7
                        adults 17:3                              box 42:16
    2016 23:11 24:20                        avoided 42:3
     25:3,6,13 27:20    AEO 47:15,20                             break 39:14,16
     29:19 30:2                             aware 9:8 27:12       41:13,20
                        affidavit 13:8
                                             35:8,10 42:20       broad 38:19
    2017 30:3 42:3       16:14
                                             43:9,21,24 46:19
    2018 11:16          age 26:7             48:4                broke 10:14

    2019 10:13,14,16    agent 33:6                               business 22:9
                                                      B
    2020 12:20          agree 8:2,5 28:25
    27th 12:20          ahead 7:17 8:2      back 19:8 20:7,16,
                         9:1




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-7 Services    * (615)595-0073
                                  Filed 05/29/20 PageIndex:
                                                      57 of 651..businessi1
                                                               PageID #: 1848
                      www.EliteReportingServices.com
                          Christopherson      conform 17:12,15     declaration
             C             6:18,19                                  12:11 13:8 16:14
                                              connection
                                                                    20:25 23:8 29:18,
                          circumstances        16:24
                                                                    24 30:9 32:18
                           7:23
                                              contact 18:15         33:2 34:15 45:3
    call 13:7             cisgender 11:12      37:1,20
                                                                   Defendants 6:5
    called 8:16 18:2      citizenship 42:10   contacted 37:18,
     33:20                                                         degree 21:8,18,23
                                               24
                          clarify 7:21 9:20
    calls 27:7 45:12                                               degrees 21:11
                           19:21              context 32:25
    card 45:1                                                      delay 7:7
                          clear 43:18         continue 23:2
    cards 44:16                                                    delicate 33:15
                          close 33:14 36:24   continued 22:20
    career 22:10 24:9                                              Democrats 14:15
                          co-occurrence       contractor 10:8
    case 8:24 33:18        27:12                                   DEPONENT 49:4
                                              cooperate 9:16
     48:2,11              coed 13:21,23                            deposition 9:10
                                              copy 42:16 49:2
    cases 37:3                                                      12:16 47:8,9
                          colleagues 6:4
                                              correct 13:9
    cautions 44:2                                                  depositions 8:8
                          college 13:16        29:14,19 30:1
    caveat 47:21           19:11 20:19,20      34:22               depression
                           21:11                                    26:16,20
    center 36:7,9                             correctly 9:25
     37:10 39:2           comfortable          16:18 40:2 42:4     describing 32:25
                           40:23                                    33:21 35:12
    Center's 36:5                             counsel 7:4 11:17
                          comments 32:6,9                          designation 48:1
    central 26:15                             couple 6:24 7:4
                          common 27:12                             designations
    certificate 30:19                         court 8:11 9:5
                           43:25                                    47:6
     31:4,23 33:7                              11:19 30:6,18
     34:18 35:1,3,9,17,   communications       31:10 34:20 48:12   designed 17:15
     23 41:23,25 42:3,     46:12,17
                                              COVID 45:20          detail 30:4
     6,11,15 44:5,7,13,   community 37:6
     18,22 45:4,11,16,                        credit 44:16 45:1    details 23:17
     23 46:25             compared 30:25                            30:16 31:19,24
                                              crimes 43:23
                                                                    32:21 33:4 34:1,4
    certificates 31:9     complaint 11:24,
                                              crisis 45:21          44:16
     35:14                 25 12:2 29:18
                           39:21,22 42:19     current 10:12        determined
    chain 42:12            43:6,7                                   39:23
                                              cut 7:12 17:13
    chances 45:5          complete 18:22                           devoted 38:3
    change        17:6     21:18
                                                        D          diagnosed 24:20
     30:7 34:21 46:1      completed 7:20                            27:5,23
    changing 31:14         28:19 30:2         date 14:18 19:5      diagnoses 26:14
     34:17                completing                                27:4
                                              dated 14:22,23
    check 39:13            28:25 29:1
                                              dead 46:3            diagnosis 25:15
                          computer 21:1                             26:12,18,21
                                              deadline 48:20
                          conclusion 27:8                          difficult 30:23
                                              deal 17:3,5 23:23     31:3
                          conference 7:6       24:2,5
    childhood 24:1                                                 difficulties
     25:8 26:3            confidential        decide 21:22          24:16 28:22
                           47:12,14            46:13 48:11
    children 17:2                                                  difficulty 31:2
                          confidentiality     decided 17:18
                           47:6,16                                 directed 42:21,25




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-7 ServicesIndex
                                              * ( Page 58 of 65 PageID
                                  Filed 05/29/20                 .directedi2
                                                                       #: 1849
                      www.EliteReportingServices.com
     43:10,22                                 33:16               felt 16:23,25 17:3,
                                  E                                4,14 22:3 24:2
    directly 44:21                           expedite 47:25
                                                                   27:13 32:1 33:15,
    disclose 40:18       e-mail 48:22        expedited 48:16,      17
                                              19
    discomfort 17:3      early 25:13                              female 11:11,12,
                                             experience 25:16      13,14 41:6
    discovered 35:18     easiest 31:1         26:18
                                                                  feminine 24:11
    discrimination       easily 31:9         experiences 25:9
     45:7                                                         field 40:7
                         easy 30:23           26:3
    discriminatory                                                find 46:3,21 47:1
     46:22               educational 15:6
                                                                  finding 22:8
    discuss 13:4         effeminate 17:2,
                          16 23:25           expert 27:11 39:9    finishing 22:11
    discussed 46:11                           40:7
                         efforts 45:25                            fitting 22:2
    disorder 26:16,20                        explain 9:12
                         emotionally 22:1                         follow 43:20
                                              16:20,22 17:22
    disputed 8:3
                         employed 10:7,9,     23:12 25:25 30:14   forced 17:11
    distress 45:7         10,17 20:15         31:6 33:11 34:25
                                              35:2 36:8 44:14
                                                                  forget 13:15,16
    district 6:2 8:22    employer 10:11,                           25:14 36:3
                          12,18              explaining 32:3
    DMV 33:19 45:18                                               form 7:3 11:8
                         employers 10:23     express 22:4          15:19 16:1 17:21
    doctor 28:7                                                    18:4,7,24 19:20
                         employment          expressing 17:1
    document 12:10,                                                20:3 21:5,19
                          42:5,11             23:24 24:10
     13,19 33:9 42:1                                               25:18 26:1,22
                         end 48:9            extent 46:16          27:7 28:2,15
    documents                                                      29:11,21 30:24
     11:20 12:23 13:3    ended 20:14         external 39:24
                                                                   31:15 32:23 34:3,
     29:25 30:8,19
                         engage 15:3         extracurricular       7 35:4 36:20
     31:14 32:1 33:9                                               37:14,21 38:6,9,
                                              14:7 15:3
     35:11,13 36:5       engineer 10:5                             16,18 40:21 42:8
     42:2,9,12,17                            extremely 46:22       43:1 45:12
     44:10,12,17,23      engineering 22:9
                         environment                              formal 38:4
    donate 38:5                                       F
                          17:9 22:3,8                             found 32:2,3
    donated 37:23                                                  33:13 46:20
     38:8,16,24          estimate 48:13      faced 32:19 33:3
                         etcetera 44:17      fact 27:12           frame 22:13
    dress 24:11
    driver's 22:24       eventually 24:15    fails 45:4
     23:3,5 29:25        exact 10:21 21:15   fair 9:21 29:16
     30:10 31:1 32:13,    30:16 46:8
     20 34:11,15,17                          fairly 23:20
     44:16,23,25 45:18   EXAMINATION         fear 17:12 23:24     frantically 35:16
                          8:19
    due 28:21                                 24:2 45:3           friends 36:24
                         exclusion 35:18     features 41:1         40:11,15,16,18
    duly 8:16                                                      41:4
                         exhibit 11:23       February 12:20
    dysphoria 8:4         12:14,15,16,24                          front 12:13 13:3
           24:21 25:12    13:7 16:13         feedback 7:12
     26:21 27:6,13,17,                                            fronts 23:15
     23 29:9,14          exhibits 11:18      feel 22:2 38:19
                                              42:11 44:8,22       full 9:2,3 13:13
                         exist 46:21          45:16                20:12 25:14 35:18
                                                                   37:24 45:14 46:2
                         expectations        feeling 25:12         49:2




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-7 Services    * (615)595-0073
                                  Filed 05/29/20  Index:
                                                 Page     directly..fulli3
                                                      59 of 65 PageID #: 1850
                      www.EliteReportingServices.com
    fully 23:10 25:15    handful 37:24      identified 11:23      instructs 7:16
                                             12:6,11
    future 23:21                                                  intend 40:5
     45:10,20                               identify 9:2 16:15
                         happy 9:21                               intended 26:5
                                             36:23 37:2 41:1,5,
                                                                   36:15
                         harassed 17:2       9,10 42:4 47:14
            G
                          43:15 44:20                             intense 22:8
                                            identifying 46:1
    gained 23:19         harassment                               interactions
                                            identity 11:7
                          42:21,24 43:10                           31:12,17,20 37:25
    gender 8:4 11:7                          16:24 23:10,14
                          44:4,11 45:7
          ,17,24 17:16                       29:24 30:8,18        interchangeably
     22:4 23:10,13       hate 43:23          33:10 35:11 36:5      39:11
     24:21 26:21 27:5,                       39:5,10 40:13,20
                         hateful 17:10       41:6 42:1,2,12,17
                                                                  interested 46:19
     13,17,23 29:8,14
     30:7 31:5 33:8      head 7:11 22:13     44:12 45:5           internal 23:9,13
     34:22 39:5,10       headphones                               internationally
     40:13,20 41:5        7:10                                     35:21
     44:19 45:5                             impossible 23:21
                         health 24:20,23                          internship 19:10,
    general 6:3 8:22      25:1,2,5 27:22                           13,15,25 20:9,11,
     25:8 26:16,19        29:2              incidence 42:20,       21
     32:7 36:6                               24 43:9 44:6
                         hear 7:11 14:12,                         introduce 6:6,7,
    generally 23:20       20                incident 33:21         11
     40:9 43:17                              34:2,16
                         hide 17:4                                introduced 8:21
    genitals 39:24                          incidents 44:1
                         high                                     invasions 45:6
    girlfriend 43:16      24 18:22 20:8     including 29:25
                                             30:19
                                                                  invasive 32:19,22
    give 7:14 26:12       42:20,24 43:9
                                                                   33:3,5,13 34:13
    Goals 39:3           highest 47:15      incongruent
                                             40:12,20
                                                                  involved 14:16,17
    Gonzalez-pagan       history 25:23,24                          23:14 27:17 30:15
     6:14,15 48:6,8                         inconsistent           46:13,24
                         holds 28:8          39:25
    good 8:10 39:14,                                              issued 23:5
                         home 15:25 24:11   incorrect 31:5
     16 44:2 48:5,24                                              issues         18:3
                         homeless 17:12     increases 45:5
    graduate 19:2                                                  22:3 26:12 37:12
     21:3                honest 46:20       independent
                                                                   38:3,12,17,21
                                                                   43:13
    graduated 19:7       Hormone 27:19       10:7

    graduating 20:8      hour 39:12         information 36:2
                                                                            J
                                             43:3 46:1 47:7
    great 6:17 9:23      housekeeping
     12:22 17:3,4         6:24              Infrequently          Jae 6:4
     21:24 22:6 23:23                        18:15
                         HRT 27:15,18
     24:2,4 41:14,18                        initial 36:3
     45:25               hurdles 28:24                            job 10:20
                                            initialled 12:19
    greatest 27:14                                                joined 6:4
                                 I          initially 46:18
                                                                  Jones 6:2,17,21
            H                               initials 8:25          8:7,11,20,22 11:9
                         ID 45:19                                  13:1 14:13,22
                                            instance 32:4
    hair 17:14           ideas 23:18         43:20                 15:1,13,20 16:12
                                                                   17:24 18:9 19:1,
    hand 17:11 43:14     identification     instances 44:8,        17,22 20:6 21:7,
     47:1                 33:8               20 45:15,23,24        21 25:20 26:6
                                                                   27:1,9 28:5,18




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-7 Services    * (615)595-0073
                                  Filed 05/29/20    Index:
                                                 Page        fully..Jonesi4
                                                      60 of 65 PageID #: 1851
                      www.EliteReportingServices.com
     29:12,22 31:11,18    largely 16:25 26:2     23:15,22            mind 38:25 45:17
     33:1 34:5,10 35:7     28:21 36:24 44:25
                                                                     minutes 41:14,
     37:4,17 38:1,14,
                          late 10:3                      M            15,16,19
     22 39:8,17,20
     41:2,14,18,21        law 36:5,7,9 37:10                         misheard 19:24
     42:14 43:5 46:5       39:2                 made 8:8 17:12
     47:2,10,19,21
                                                                     missing
                          lawsuit 9:14          make 7:14 8:2
     48:7,16,17,20,24                            17:15 32:6 48:9     moment 39:15
                           46:14
                                                making 6:9           months 10:22
                          lawyers 46:11,12,
                                                                      25:14
    judged 32:2            17                   male 41:6
    judgement 12:12,                                                 motion 12:12,15
                          leads 16:13           man 33:8              47:24
     16 47:25
                          learn 35:23           March 11:16
    justify 33:17                                                    motivated 46:23
     44:10
                          leave 21:22           marked 12:23         move 13:17 34:11
                          leaving 31:25         married 11:1         moved 10:24
             K            left 22:14            mask 24:14            15:25 17:6 18:21
                                                                      20:7 22:17,21
                          legal 6:13,15
    K.N. 8:15 9:3 12:7,                                               24:5
                           13:16 27:8
     11 39:22 42:19                                                  multifold 43:14
     43:8                 length 20:12          match 33:8,10
                                                 45:4                multiple 43:15
    Kathryn 6:17,18       lengthy 23:9,13
                                                material 15:6        murders 43:22
                          Liability 39:3
                                                materials 15:11      muted 6:22
                          license 22:25
                           23:3,5 29:25         math 22:13
    kind 9:14 10:14        30:10 31:1 32:13,                                  N
     13:2 14:4             20 34:12,15,17       Matt 6:2 8:22
                           44:16,24 45:1,18      47:18 48:6
    knowledge 43:12                                                  national
                          lie 39:18             matters 6:24          36:16
    Kohli 6:8 8:1,10
     11:8 14:11,20        life 9:15 22:7 24:8   meaningful 24:9      nationally 35:21
     15:19 16:1 17:21      27:14 44:21          meant 23:16          nature 16:3
     18:4,24 19:20
                          light 47:22 48:20     media 23:19          necessarily 18:7
     20:3 21:5,19
     25:18 26:1,22        likewise 7:18          43:20                40:25 41:10
     27:7 28:2,15                               medical 25:7,22      needed 18:7
                          Lim 6:5
     29:11,21 30:24                              26:17 27:2,11        33:10
     31:15 32:23 34:3,    live 9:25 13:11        28:19 40:1,6 47:7
     7 35:4 36:20          18:12 22:18,20,21                         needless 8:5
     37:14,21 38:9,18                           meetings 37:19
                          lived 10:3 13:13                           negative 17:10
     39:6,12 40:21                              member 14:15          23:18,21,22
                           23:3
     42:8 43:1 45:12                             38:2,4,6             31:12,17,21 32:3,
     46:15 47:4,13,20     located 13:19,20                            4
     48:5 49:1,3                                memory 32:7
                          locations 27:16                            news 43:20
                                                mental 24:20,23,
             L            logged 6:22            25 25:2,5 27:22     number 12:24
                          long 10:2,10,20        29:2                 26:14 27:16
                           11:15 13:11 20:11    mentioned 30:9
                           21:13 25:4            36:17                        O
    Lambda 6:13,15        longer 28:12          message 39:23,
     48:9                 lot 17:14 22:3         25




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-7 Services    * (615)595-0073
                                  Filed 05/29/20       Index:
                                                 Page 61 of 65 PageID..     i5
                                                                      #: 1852
                      www.EliteReportingServices.com
                          38:2,11,15          Phd 28:8              professionals
                                                                     25:7,22
                         organizations        phrase 42:23
    Oakland 36:12         37:11,23 38:5,7,                          program 16:2
                                              physically 43:16
                          11,24,25                                   19:15 20:13 22:11
    object 7:15                                44:7
                                                                    programming
    objection 7:15,18                         plaintiff 8:24 12:6
                                  P                                  15:5
     8:2,6,8,9 11:8
                                              Plaintiff's 12:12
     15:19 16:1 17:21                                               programs 17:13
     18:4,24 19:20       pain 24:5            Plaintiffs 6:9,13,
                                                                    pronouns 41:11
     20:3 21:5,19        paragraph 12:2,       16,20
     25:18 26:1,22        5,6 16:14 23:7                            prove 33:10
     27:7 28:2,15
                                              Plaintiffs' 48:25
                          24:19 29:23                               provide 32:21
     29:11,21 30:24       32:11,18 34:14      point 13:15
                                                                     34:6 36:1
     31:15 32:23 34:3,    39:21,22 42:18       24:15 33:11 36:4
     7 35:4 36:20         45:2                 41:13 45:22          provided 11:17,
     37:14,21 38:9,18                                                19
     39:7 40:21 42:8     parents              pointed 33:7
     43:1 45:12 46:15     17:18,19,25 18:5,                         provider 24:20,23
                                              policy 31:7 32:4
                          10                                         25:1,2,5 27:23
    objections 6:10                            33:12,17 35:1,3,9,
                                                                     29:2
     7:2                 part 15:12 31:9       23 36:2 46:19,21
                          37:5                 47:1                 pseudonym 8:25
    objects 39:23
                         participate 14:7     popping 16:6          public 14:2 15:17
    obtain 42:5           37:16                                             24:14
                                              portray 23:20
    obtained 45:24       participated                               Puneet 6:5,8,23
                                              poses 7:18
                          37:13                                      7:14,24
    obtaining 21:23
     42:13                                    positive 48:1
                         pass 47:2                                  purely 15:23
    occasions 43:15,                          possessing 45:4
                         passport 30:1,11                           purpose 15:16
     17                   31:1 32:14,20       pre 46:2
                                                                    pursue 25:11
    October 10:13,        33:6,22,23,24
                                              prefer 41:11           32:13
     14,16                34:2 42:13
                                              prejudice 45:6        pursued 30:6
    office 28:22         people 6:11 23:20
     30:18,20 33:6,22,    24:12 35:19         present 31:4          pushed 16:25
     23,24 34:2 36:14     36:10,19,23
                                              prevent 44:2          put 24:1 32:22
                          40:16,24 41:8
    official 41:23                                                   33:5 47:5,24
                          43:21               previous 10:20
    Omar 6:14 48:8                             25:16
                                                                              Q
    omit 8:3                                  previously 8:21
                                               23:9 36:17
    online 36:13,15      period 20:5                                question 7:13,17
     46:3                                     primarily 39:2         9:21 14:12,21
                         person 7:2 11:6
                          34:2 36:17 40:10    prior 10:17 13:24      16:20 18:19 24:22
    opinion 27:3                                                     28:17 32:12 33:4
                          41:8                 25:23
    opinions 40:5                                                    34:9 35:1 36:22
                         personal 23:24       privacy 45:6           37:8,23 39:1 40:4,
    opportunity 7:14      24:5,8 27:3 43:12                          8 43:12 45:9
     9:13                                     proceeding 8:24
                          47:7                                       48:15
    opposed 15:17                             process 23:10,13
                         personally 24:10                           questioned 33:7
                                               29:18 30:15,17,
    order 17:12 24:2      27:13 36:8 42:20,
                                               20,23 31:10 32:8     questioning
     30:6,18 31:10        23 43:2,8,15
                                               33:15 34:17 35:10     32:19,22 33:3,5
     34:21 48:16          46:13,23
                                               48:1                  34:14
    organization         persons 42:21,25
                                              processes 32:17       questions 8:20,
                          43:10




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-7 Services   Index:
                                              * (615)595-0073
                                  Filed 05/29/20 PageOakland..questionsi6
                                                      62 of 65 PageID #: 1853
                      www.EliteReportingServices.com
     23 9:13 47:3,5       36:18 40:10           risks 45:8             12,20
    quickly 47:22        relevance 38:12        roadmap 13:4          shame 23:24
                         relevant 31:8          rough 48:10           she'll 39:13
             R
                         relief 27:14           rude 9:4,7 32:5       shocked 35:20
    raised 13:9          remember 10:21                               short 41:20
                          14:16 21:15                    S
    reaching 28:22                                                    show 41:22,24,25
                          31:24,25 32:6,10,
                                                                       45:11,15
    read 16:18 23:9       17 33:4,6 34:1        safe 42:16
     40:2 42:19                                                       showed 44:7
                         remotely 7:1           SAITH 49:4
    real 45:19                                                        showing 44:4,12,
                         removed 17:8
                                                                       21
    reason 21:17         render 40:5
     28:13 41:23 43:18                                                siblings 18:17
     46:25               repeat 14:11,21
                                                                      sign 47:9
                          15:9
    reasonings                                  Sara 6:4              signed 12:19
     21:25               replacement
                          27:19                 scaled 28:23          simply 24:12
    reasons 15:24                                                      40:25 46:24
                         reporter 8:11 9:6      sceptical 25:22
     29:8,10
                          11:19 15:8 19:12       31:22                single 13:21
    recall 20:12 26:8     47:11 48:13,15,       school 13:18,21,      situations 36:25
     28:11 29:7 30:16     18,22,25               22,24,25 14:2,3,      43:24
     31:12,19 32:9,15
                         representing 6:5         8, ,24 15:2,5,
     34:16,18 35:15,                                                  skills 22:9
                                                 12,16,18,25 16:2,
     19,22 36:2,4 46:8   requirements               17:7,8,15,19      slowly 7:9
    receive 21:8          45:19                  18:20,21,22,23
                         research 36:1,4         19:5,7 20:8,16,18,   social        18:2
    received 26:14                                                     26:15,19 29:25
                                                 19 26:4
    recently 29:6        reserve 47:8                                  30:10,13,17,20
                                                science 21:2           31:13,20 32:12
    recognized 23:11     reserved 7:2
                                                scientific 40:1,6     socialized 37:19
    recognizing 24:4     residence 13:14,
                          16                    screen 9:18,19        software 10:5
    recollection
                         resource 36:6,13,      scrolling 12:5        solely 39:24
     21:24 37:25
                          15                    searching 35:15        43:18
    record 6:10 7:16
     27:18 41:19 47:5    resources 35:12        Security 30:1,10,     someone's 43:23
                          36:9                   13,18,20 31:13,20
    records 30:1,10,                                                  sort 13:4 26:12
                         response 47:24          32:12                 27:4 34:4 37:20
     13 32:12
                         rest 19:19             Sedgwick 6:4          sorts 19:15
    redact 9:6
                         restrictive 17:13      seeking 43:4          sought 47:7
    redacted 9:1
                         result         43:23   send         17:18    sound 7:8
    reduce 45:8
                          44:4                  sense 22:6 33:14
    refer 25:1 46:2                                                   sounds 8:10 48:5
                         revealing 46:16        sentence 23:8
    referring 11:18                                                   source 36:3
     20:5                review 47:9            separate 14:4         sources 23:19
    refers 12:7          revisit 47:22          separately 32:17      speak 7:9 18:6
    related 26:20,24                            services 37:10        speaking 7:19
    relationship                                sex 8:3 13:22         specific 11:22
     11:3,6,15 27:5                              39:11,23 40:1,6,      15:22 18:25 21:6,




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-7 Services    *Index:
                                  Filed 05/29/20 (615)595-0073
                                                  Page quickly..specifici7
                                                       63 of 65 PageID #: 1854
                      www.EliteReportingServices.com
     20 24:24 25:19       24:7                tests 42:10           trigger 8:5
     28:16 32:9,24
                         studied 21:1         therapeutic 16:3      trust 36:24
     34:9 35:25 38:10,
                                               26:5
     20 40:14 43:3       subject 39:6                               type 38:21
                                              therapist 26:7,11
    speculation          subjected 44:3
     45:13                45:6                therapists 25:9,               U
                                               17,23
    speculative          sufficient 42:10
     45:16                                    therapy 27:19         ultimately 24:17
                         summary 12:12,                              42:12 44:12
                                               28:23 29:1
    speed 39:19           15 47:25
                                              thing 24:8            unable 35:6
    spoken 7:8           summer 20:2,9,
                          13,15,17,18,21      things 7:4 8:4        uncertainty 17:5
    staff 31:13 32:5                                                 31:25
                                               17:11
                         summers 19:9,
    standard 35:11                                                  uncomfortable
                          18,25               threatened 43:16
    standing 8:2,6                                                   16:16,21 18:2
                         support 12:11        time 7:21 10:21        24:13
     39:6
                          18:7                 13:13 17:17,20
    start 19:11 24:22,                         18:8 19:4,19 20:1,   understand 8:9,
                         supportive 17:19                            23 9:20,25 15:14
     25 26:7 27:20                             4 22:13 24:20
                          18:1                                       23:16 25:11 35:16
                                               25:8,10 26:10
    started 6:24 7:5                                                 41:3
                         survive 24:2          28:3,6,9,22 29:7
     20:18,20 25:6
                                               30:17 32:2 34:18,    understanding
     26:10 27:14 29:6    swear 7:25 8:12       20 39:25 41:22,25     12:7 39:4 40:1,6
    state 6:3 23:5       sworn 7:1 8:17        42:6 46:6,8
     46:7                                                           unfathomable
                         symptoms 27:14       times 35:15            46:20 47:1
    State's 39:23
                         system 14:2          titled 12:11          unique 35:20
    statement 43:7,
                                              today 6:4 8:23
     11 45:9
                                  T            11:18 12:17 13:5
    states 16:15
                                              tough 32:10
     20:25 29:24 33:3    talk 14:5 18:14
     34:14 35:21 39:22                        trans 23:20 25:10     unrelated 29:8,14
     42:19               talking 26:17         40:24 43:18,19,      unusual 9:17
                         Tara 6:12             21,22,23
    status 36:22,23                                                 update 30:5
     40:18 43:24         ten 41:15            transcript 47:12       35:12,13,16 44:15
                                               48:3,12               45:18 46:24
    staying 15:17        Tennessee 6:3
                          13:9,12 23:6        transcripts 48:10     updated 29:24
    stem 44:12
                          35:17 46:7          transgender            30:11 31:9 32:1
    stems 27:15                                                      35:6
                         Tennessee's           11:12,14 16:15
     44:22
                          31:7 32:4 33:11,     23:11,17 24:17       updating 32:19
    steps 45:8            17 35:1,3,9,18       35:19 36:5,7,10,      35:11 42:2
                          46:19                18,19,23 37:1,2,5,
    stereotypes                                10,12 38:3,12,16     utilized 37:9
     23:22               term 25:14 28:25      39:2 40:12,19
    stipulation 6:25      39:4                 42:21,25 43:10                V
    stop 42:22           terms 8:3 16:9       transition 23:18
                          21:15 31:2 35:20     24:16                video 7:6
    stopped 28:21         39:5,10 44:18
                                              transitioning         viewed 31:21
    strike 29:13         terrible 22:14        29:19
                                                                    violation 44:9
    struggled 28:24      testified 8:17       treatment 25:11
                          17:17 22:17 25:21                         violence 42:20,24
    struggling 22:7                            28:20 29:1
                          34:24 38:23                                43:9,21,24 44:2,3,




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-7 Services
                                         Index:
                                              * (615)595-0073
                                  Filed 05/29/20  speculation..violencei8
                                                 Page 64 of 65 PageID #: 1855
                      www.EliteReportingServices.com
     9 45:7
    visit 47:17
    visited 36:14
    voice 7:11

              W

    walls 24:1
    wanted 9:7 16:8
     25:11 39:13 47:5
     48:3,9
    ways 17:2,9 24:11
    wearing 24:14
    weird 7:10
    witness's 7:5
    wondering 25:24
     32:20 38:25 48:12
    word 34:25
    words 7:7
    work 37:12

              Y

    year 10:22 20:19
     22:12,14 28:11,14
    years 21:16
    Young 14:15




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-7 Services    * (615)595-0073
                                  Filed 05/29/20    Index:
                                                 Page        visit..Youngi9
                                                      65 of 65 PageID #: 1856
                      www.EliteReportingServices.com
